[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.24

 

 

COMMERCIAL SUPPLY (MANUFACTURING

 

SERVICES) AGREEMENT

 

 

 

 

BETWEEN

 

CMC ICOS Biologics, Inc.

and

 

Portola Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

CONTENTS

CONTENTS

2

1.

DEFINITIONS AND INTERPRETATION4

2.

MANUFACTURING SUPPLY AND APPLICABLE STANDARDS12

3.

CUSTOMER MATERIALS15

4.

TIMELINE, SPECIFICATION AND PROJECT MANAGEMENT15

5.

FORECASTS, ORDERS, MANUFACTURING CAPACITY AND FAILURE TO SUPPLY20

6.

PACKAGING, DELIVERY, STORAGE AND EXAMINATION24

7.

BATCH PRICE, PAYMENT TERMS AND RESERVATION PAYMENTS27

8.

CUSTOMER AUDITS, REGULATORY INSPECTIONS & MATTERS30

9.

WARRANTIES33

10.

CONFIDENTIAL INFORMATION35

11.

INTELLECTUAL PROPERTY37

12.

INDEMNITIES AND LIABILITY38

13.

PRODUCT RECALL42

14.

TERM AND TERMINATION43

15.

TECHNOLOGY TRANSFER46

16.

FORCE MAJEURE47

17.

APPLICABLE LAW, JURISDICTION AND DISPUTE RESOLUTION48

18.

MISCELLANEOUS49

APPENDIX ONE

54

APPENDIX TWO

55

APPENDIX THREE

56

APPENDIX FOUR

57

APPENDIX FIVE

58

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

THIS AGREEMENT is made as of the date it is last signed (the “Effective Date”).

 

BETWEEN

 

(1)

CMC ICOS Biologics, Inc. duly incorporated under the laws of the state of
Washington and having its principal place of business at 22021 20th Ave SE,
Bothell, Washington, USA (hereinafter referred to as "CMC"); and,

 

(2)

Portola Pharmaceuticals, Inc.  duly incorporated under the laws of the State of
Delaware and having its principal place of business at 270 East Grand Avenue,
South San Francisco, CA 94080, USA (hereinafter referred to as "Customer").

 

CMC and Customer may each be referred to herein as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

(A)

Customer is engaged in the discovery and development of new pharmaceutical
candidates, including andexanet alfa (the “Product”);

 

(B)

CMC and Customer have previously worked together in the development and
manufacture (for clinical evaluation) of the Product, which is undergoing
clinical development;

 

(C)

In addition to development and scale-up activities CMC also provides commercial
manufacturing activities for biological products to pharmaceutical and
biotechnology companies;

 

(D)

Customer wishes to contract with CMC for the provision of the commercial supply
of Product as more clearly defined by the Services (as defined below); and

 

(E)

CMC is willing to provide the Services to the Customer on the terms and
conditions set out in this Agreement in exchange for the Batch Price and other
considerations set forth in this Agreement.

 

 

NOW THEREFORE, THE PARTIES AGREE as follows:

 




3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



1.

DEFINITIONS AND INTERPRETATION

1.1

    For the purposes of this Agreement, the terms defined in this Section shall
have the respective meanings set forth below:

 

"Affiliate"

means any company, partnership or other entity which directly or indirectly
through one or more intermediaries controls or is controlled by, or is under
common control with a Party.  For the purpose of this definition control means
the direct or indirect beneficial ownership of more than 50% of the voting share
capital in such company, partnership or entity or the legal power to control the
general management and policies of such company, partnership or entity;

 

"Agreement"

means this Agreement including all Appendices and any amendments to the
foregoing made in accordance with this Agreement;

 

"Appendix" or "Appendices"

 

means one or more of the Appendices to this Agreement;

 

"Batch"

means the Product manufactured from harvesting a fermentation using the Cell
Line at a specified operating scale that is processed through a single
downstream purification into BDS according to the Master Batch Records and that
is analytically tested according to the Specification that results in one (1)
lot of BDS.  All references to Batches herein are to complete Batches and not to
any partial Batches;

 

“Batch Price”

 

means the price payable for each Batch as initially described in the Appendix
Two and as may be amended by agreement between the Parties or by operation of
Section 6;

 

“Batch Record”

means the production record pertaining to a particular Batch filled out using
the Master Batch Record as a template;

 

"Bulk Drug   Substance” or “BDS"

means the Product in bulk, as expressed by the Cell Line and harvested and
purified in bulk from a fermentation run pursuant to the applicable Process;

 

"Business Day"

 

 

means any day which is not a Saturday, a Sunday or a public holiday in Seattle,
Washington or San Francisco, California;

 

“Calendar Day”

 

means any day;

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

“Calendar Quarter”

means a 3-month period beginning on January 1, April 1, July 1, or October 1 of
each year;

 

“Campaign”

means a series of Batches manufactured consecutively in accordance with the
Process;

 

"Cell Line"

means the mammalian cell line expressing a recombinant Factor X analog coded as
PRT064445;

 

"Certificate  of Analysis"

means CMC’s standard form certificate of analysis customized for the Product and
agreed to by the Parties showing data and results to determine whether the
Product meets the Specifications and such other criteria as identified on the
certificate;

 

“Certificate of Compliance”

means CMC’s standard form certificate of compliance customized for the Product
and agreed to by the Parties confirming that Product to which the certificate
relates was manufactured in compliance with the requirement of the
Specification, the Commercial Quality Agreement and all applicable laws and
regulations, including cGMP;

 

"cGMP"

means all the then-current applicable standards for the manufacture of
pharmaceutical products, pursuant to (a) the FD&C Act; (b) relevant United
States regulations in Title 21 of the United States Code of Federal Regulations
(including Parts 11, 210, and 211), as well as applicable guidance published by
the FDA; (c) the EU good manufacturing practices set forth in the European
Community directives 2003/94 EC 2001/83/EC as amended by 2004/27/EC and all
relevant implementations of such directives and all relevant principles and
guidelines including ICH Tripartite Guidance Q7A and Volume 4 of the Rules
Governing Medicinal Products in the European Union: Medicinal Products for Human
and Veterinary Use; (d) applicable quality guidelines promulgated under the
International Conference on Harmonization (ICH); (e) the Ministry of Health
Labor and Welfare GMP/GQP ordinances and accompanying regulations in Japan; and
(f) all additional Regulatory Authority documents or regulations that replace,
amend, modify, supplant or complement any of the foregoing;

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

“Change of Control”

means, in relation to a corporate body, the occurrence of an event or
circumstance where a person or group (as such term is defined in the Securities
Exchange Act of 1934, as amended) who is not presently able to do any of the
following things becomes able to do one of the following things (whether
directly or indirectly or through one or more intervening persons, companies or
trusts):

(a)control the composition of more than one half of the body's board of
directors;

(b)be in a position to cast, or control the casting of, more than one half of
the maximum number of votes that might be cast at a general meeting of the
members of the body; or

(c)hold or have a beneficial interest in more than one half of the issued share
capital of the body;

 

"CMC Facility"

means CMC's cGMP compliant facility at Bothell, Washington known as the PF2
facility (the “PF2 Facility”) and an expansion of the existing PF2 Facility that
will [*] and [*] (the “Expansion Facility”);

 

"CMC Intellectual Property Rights"

means CMC Patents and CMC Know-How;

 

"CMC Know-How"

means all information, techniques, processes, protocols, assays, analytics,
data, results and other technical information owned or controlled by CMC or any
of its Affiliates as of the Effective Date or at any time during the Term that
are not of general public knowledge and that relate to the manufacturing of the
Product under this Agreement by CMC;

 

“CMC Patents”

means all patents and patent applications owned or controlled by CMC or any of
its Affiliates as of the Effective Date or at any time during the Term that
cover (a) the manufacturing of the Product under this Agreement and/or (b) the
process, assays, analytics and/or other technical information in connection
therewith;

 

“CMC Release”

means completion of a Certificate of Analysis and Certificate of Compliance for
a Batch made by CMC under the terms of this Agreement;  

"Commercial Quality Agreement" (QAg)”

 

means the agreement between the Parties defining the quality responsibilities,
including cGMP standards, regarding the performance of the Services;

 

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

"Confidential Information"

means all proprietary information disclosed by, or on behalf of, the Disclosing
Party to Recipient Party (each as defined in Section 10.1) relating to this
Agreement and is either (a) identified as “confidential” at the time of
disclosure or (b) the type of

information ordinarily identified as confidential, and includes:

 

(i)information disclosed in writing, orally or by any other means;

 

(ii)information disclosed before, after or on the date of this Agreement; and

 

(iii)information relating to the Disclosing Party’s operations, processes,
plans, intentions, production information, know how, data, formulae, expertise,
methodology, drawings, specifications, design rights, trade secrets, market
opportunities and business affairs, and any new and novel combinations thereof,

 

the confidentiality and use of which is governed according to the provisions of
Section 10.

 

The terms of this Agreement, the Existing Agreement and the Commercial Quality
Agreement shall be deemed both Parties’ Confidential Information; and

 

All Process documentation, Specifications, Master Batch Record, Batch Records,
issued Certificate of Analysis, Certificate of Compliance, Product-specific
SOPs, and Drug History Record shall be deemed Customer’s Confidential
Information.  All Process documentation, Master Batch Records, Batch Records,
and Product-specific SOPs shall also be deemed CMC’s Confidential Information.

 

"Customer Intellectual Property Rights"

 

means Customer Patents and Customer Know-How;

 

"Customer Know-How"

means all information, techniques, processes, protocols, assays, analytics,
data, results and other technical information owned or controlled by Customer
that are necessary or reasonably useful in connection with the Cell Line,
Customer Materials or Process which is not known to CMC or of general public
knowledge;

 

“Customer Patents”

means all patents and patent applications owned or controlled by Customer that
cover the Cell Line, Customer Materials or the Process;

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

"Customer Materials"

means the Cell Line, vectors, plasmids and any and all other materials and
equipment supplied or made available to CMC by or on behalf of Customer
including, without limitation, those

described in a Work Document and resins purchased by CMC for the Services
(subject to any sums due to CMC for such resins);

 

"Deliverables"

means the data, results, reports and materials generated from the performance of
the Services including Drug History Record and Product;

 

"Defect"

has the meaning in Section 6.12;

"Defect Notice"

has the meaning in Section 6.12;

“Delivery”

has the meaning set out in Section 6.9;

“Drug History Record”

means all lot disposition documentation relevant to a cGMP Batch to be provided
to Customer with the Product from that cGMP Batch as described in a Work
Document, including but not limited to Batch Records, Certificates of Analysis,
Certificate of Compliance and analytical (raw) data.  CMC shall be the sole
owner of all such documentation;

 

“EMA”

means European Medicines Agency, or its successor agency;

 

“Effective Date”

has the meaning in the recital;  

 

"Exceptional Batches"

 

has the meaning in Section 5.4;

 

"Expansion Batches"

 

means Batches to be manufactured at the Expansion Facility;

 

"FDA”

means the United States Food and Drug Administration, or its successor agency;

 

“Firm Order”

has the meaning set out in Section 5.3;

“Force Majeure Event”

means any cause beyond the reasonable control of the applicable Party,
including, but not limited to, fires, earthquakes, floods, embargoes, wars, acts
of war (whether war is declared or not), terrorist acts, insurrections, riots,
civil commotion, strikes, lockouts or other labour disturbances, other
substantial similar acts of nature, omissions or delays in acting by any
administrative authority, government agency or other Party;

“Fundamental Change”

means [*] or [*].

 

"Group"

means, in respect of the relevant Party, its Affiliates and holding companies
and the Affiliates of those holding companies;

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

"Joint Steering

Committee”

 

has the meaning set out in Section 4.10;

 

“Existing Agreement"

means the Development and Manufacturing Services Agreement by and between CMC
and Customer, effective 18 March 2010;

 

“Latent Defect”

means a Defect in the BDS which cannot be ascertained during visual inspection
of the BDS or review of the Batch Records;

 

 

“Master Batch Record”

means the formal set of instructions for production of the Product approved by
Customer, which shall be owned by CMC;

 

"Non-Fault Delays"

has the meaning set out in Section 4.1;

 

"Objective"

means the desired outcome of the Services as described in a Work Document;

 

"Permitted Recipients"

means (a) the directors, officers, employees, Testing Laboratories or
professional advisers of a Party or any its Affiliates who are required, on a
strict need to know basis, in the course of their duties to receive and consider
the Confidential Information for the purpose of enabling the relevant Party to
perform its obligations under this Agreement; and (b) any actual and/or
potential investors, collaborators, and/or acquirors of a Party of any of its
Affiliates; provided that in each case of (a) and (b), such persons are under
obligations of confidence no less onerous than those set out in Section 10
imposed on the recipient Party.

 

"PF2 Batches"

 

means Batches to be manufactured at the PF2 Facility;

 

"Process"

means the method for manufacture, harvesting and purification of the Product as
defined in the Master Batch Records approved by Customer;

 

"Product"

means Customer’s proprietary biologics known as andexanet alfa manufactured in
Batch form as Bulk Drug Substance;

 

"Project Manager”

 

has the meaning set out in Section 4.10;

"Project Team"

has the meaning set out in Section 4.11;

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

"Raw Materials"

means media, resins, catalysts, solvents, filters, membranes, disposable
analytical test kits, disposable bags, and other items consumed for the
manufacture of Products in accordance with this Agreement as well as any
subcontracted analytical testing of the Products performed by Testing
Laboratories during the

performance of the Services,

 

“Recall”

means any action to withdraw from supply or distribution or to recover title to
or possession of quantities of Product sold or shipped to third parties
(including, without limitation, the voluntary withdrawal of Product from the
market or correction) or the detention or destruction of any Product by any
regulatory authorities;

 

“Regulatory Obligations"

means those mandatory regulatory requirements applicable to the manufacture of
cGMP Product for human use in Europe, the United States of America or Japan;

 

"Services"

means, collectively, any or all parts of the development and manufacturing
services to be conducted by CMC as fully described in this Agreement or a Work
Document;

 

"Shipping Guidelines"

means storage and transport guidelines according to the Commercial Quality
Agreement in relation to the Product, which shall be owned by Customer and
deemed Customer’s Confidential Information;

 

“Slot”

means, in respect of the CMC Facilities, the period of time such suite is
reserved in preparation for and the performance of a Batch under this Agreement;

 

"Specification"

means the specification for the Product as defined in cGMP documentation or as
may otherwise be agreed between the Parties, set forth in Appendix One, a Work
Document, or modified in accordance with Section 4.8 which includes (i) physical
and analytical testing and release requirements for BDS and Raw Materials, (ii)
manufacturing, testing and packaging instructions for Product in accordance with
the Process, (iii) storage and shipping requirements, and (iv) any other
technical information necessary to manufacture a Batch;

 

 

"Standard"

means the reasonable professional standards and endeavours generally expected of
a professional contract manufacturing organization;

 

 

"Standard Operating Procedures" or "SOPs"

means the standard operating procedures of CMC which define CMC's methods of
performing activities applicable to the Services;

 

 

“Term”

 

means the term as defined in Section 14.1;

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

"Testing Laboratories"

means any third party instructed by CMC to carry out tests on the Cell Line, Raw
Materials, Customer Materials, BDS and/or Product pursuant to and in connection
with the performance of the Services, either (a) as set forth on Appendix Six
hereto or (b) with the Customer’s prior written consent, which consent shall not
be unreasonably withheld or delayed;

 

“Timeline”

means the dates for delivery of Product as set out in an Work Document or a Firm
Order;

 

“Work Document”

means the Work Statement, Work Orders, and Interim Work Orders;

“Work Statement”

 

Means the Process Validation work known as the Core Validation and Supporting
Validation Activities including Process Characterization, Phase III Clinical
Manufacturing, Cleaning Validation, Mixing Validation and Process Validation of
the process intended for Commercial Production of Customer’s PRM-151 which will
be incorporated into this Agreement through the work statement described in
Section 2.6.

“Work Order”

has the meaning set out in Section 2.7.

“[*]”

means: (a) [*] that result in [*] due to [*]; (b) [*]; and/or (c) [*].

1.2

In this Agreement (except where the context otherwise requires):

1.2.1

any reference to a recital, section or appendix is to the relevant recital,
section or appendix of or to this Agreement and any reference to a sub-section
or paragraph is to the relevant sub-section or paragraph of the section or
appendix in which it appears;

1.2.2

the table of contents and section headings are included for convenience only and
shall not affect the interpretation of this Agreement;

1.2.3

use of the singular includes the plural and vice versa and use of any gender
includes the other genders;

1.2.4

any reference to "persons" includes natural persons, firms, partnerships,
companies, corporations, associations, organizations, governments, states,
governmental or state agencies, foundations and trusts (in each case whether or
not having separate legal personality and irrespective of the jurisdiction in or
under the law of which it was incorporated or exists);

1.2.5

a reference to a "Party" is a reference to a party to this Agreement and a
reference to a "Party" includes a reference to that Party's successors in title,
permitted assignees and transferees (if any) and in the case of an individual,
to his or her estate and personal representatives;

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

1.2.6

a reference to "writing" does not include email, unless the Party receiving such
email confirms the receipt of such email (which confirmation may be by email
as  well);

1.2.7

any phrase introduced by the terms "including", "include", "in particular" or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms.

1.3

   The Appendices form an integral part of this Agreement shall have effect as
if set out in full in the body of this Agreement and any reference to this
Agreement includes the Appendices.

1.4

Where the is any inconsistency between the Appendices and the main body of this
Agreement, the conflicting terms of the main body of this Agreement shall,
unless expressly specified to the contrary, prevail.

2.

MANUFACTURING SUPPLY AND APPLICABLE STANDARDS

2.1

    During the Term CMC shall manufacture the Product in the quantity of Batches
that are the subject of a Purchase Order pursuant to the forecast mechanism set
out in Section 5 and in accordance with the terms, standards, Specifications,
Timeline and requirements set out in this Agreement.  Customer shall purchase
from CMC the Product in the quantity of Batches in accordance with the terms of
this Agreement.

Performance Standards

2.2

    CMC shall act diligently and shall apply the Standard in its performance of
the Services and discharge of its obligations under this Agreement to undertake
the Services.

2.3

  The Parties shall agree upon a Commercial Quality Agreement and the forms of
Certificate of Analysis and Certificate of Compliance within ninety (90) days of
the Effective Date.

2.4

CMC shall perform the Services in compliance with all applicable laws and
regulations, including the applicable Regulatory Obligations and FDA guidelines.
Without limiting the foregoing, where the relevant stage of the Services defines
the performance of that stage to be in accordance with cGMP standards, then CMC
shall comply with the applicable cGMP criteria for the performance of that stage
and shall obtain the validation of the CMC Facilities to do so in accordance
with the Work Statement.  Where applicable CMC shall comply with the obligatory
requirements stipulated in the International Conference on Harmonisation
guidelines on quality.  CMC shall be solely responsible for the maintenance and
storage of the Raw Materials and any Customer Materials (including the Cell
Banks) under appropriate conditions in compliance with cGMP requirements, and
for the qualification of the Raw Materials and any Customer Materials prior to
their use in the manufacturing process, in accordance with the Commercial
Quality Agreement, Master Batch Record, SOPs, and the Specifications.  CMC shall
retain and store samples of all cGMP Product released by CMC's quality
department with a Certificate of Analysis and a Certificate of Compliance under
this Agreement under appropriate conditions and for such period as may be
required by applicable Regulatory Obligations, which in the absence of a
definitive time period shall be [*].  If the Parties agree, CMC shall retain
such samples for a longer period at the Customer's cost.

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Third Party Testing Laboratories

2.5

CMC may subcontract to its Affiliates, any Testing Laboratory or, with the prior
written consent of Customer, any other third party; provided that CMC may not
change the subcontracted party nor introduce a new subcontracted part(s) of the
Services which may require Customer to update or amend any regulatory filings
for the Product; provided further that, in any case CMC shall remain responsible
for the activities of the subcontractor to whom that part(s) of the Services is
subcontracted and shall enter into written agreement with such subcontractor and
ensure that such subcontractor complies with the obligations under this
Agreement applicable to such subcontractor’s activities (including without
limitation confidentiality and non-use obligations, intellectual property
assignment obligations, compliance and quality-related obligations and record
keeping obligations and permission for access for audit by Customer).

Totality of Services

2.6

    Nothing in this Agreement shall affect the ongoing services being undertaken
by CMC on behalf of Customer as of the Effective Date, pursuant to the Existing
Agreement.  For clarity, however, this Agreement shall apply to all Batches and
related services to be performed after the Effective Date, including the Work
Orders executed by the Parties dated May 5, 2014 (Word Order 8) and May 18, 2014
(Work Order 115) (the “Interim Work Orders”) under the Existing Agreement. The
Parties’ respective rights and obligations with respect to such Interim Work
Orders shall be governed by the Existing Agreement prior to the Effective Date,
and governed by this Agreement on and after the Effective Date.  Unless
otherwise agreed in writing by the Parties, the Existing Agreement shall apply
to all Batches and related services completed before the Effective Date, and
this Agreement shall apply to all other Batches and related services.  The
Parties acknowledge that the Services under this Agreement will include the Work
Statement which will be incorporated into this Agreement after the Effective
Date.  The Work Statement will cover core validation activities and supporting
validation studies.  The Work Statement will not be effective unless and until
it has been agreed to and signed by authorized representatives of both
Parties.  If specified in the Work Statement, the Interim Work Orders will be
replaced by the Work Statement.  

2.7

    Additional Services and Work Orders.  In addition to the Services described
in the Work Statement, from time to time, Customer may wish to engage CMC to
perform additional Services for Customer.  Such additional Services will be set
forth in a work order(s) (the “Work Order”).  Each Work Order will be appended
to this Agreement and will set forth the material terms for the project, and may
include the scope of work, specified Services, Specifications, deliverables,
timelines, milestones (if any), quantity, budget, payment schedule and such
other details and special arrangements as are agreed to by the Parties with
respect to the activities to be performed under such Work Order.  No Work Order
will be effective unless and until it has been agreed to and signed by
authorized representatives of both Parties.  Documents relating to the relevant
project, including without limitation Specifications, proposals, quotations and
any other relevant documentation, will be attachments to the applicable Work
Order and incorporated in the Work Order by reference.  Each fully signed Work
Order will be subject to the terms of this Agreement and will be incorporated
herein and form part of this Agreement.  CMC will perform the Services specified
in each fully signed Work Order, as amended by any applicable Change Order(s),
and in accordance with the terms and conditions of such Work Order and this
Agreement.  

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement will obligate either
Party to enter into any Work Order under this Agreement.

2.8

Changes to Work Orders.  If the scope of work of the Work Statement, an Interim
Work Order, or a Work Order changes then the Work Statement or applicable Work
Order may be amended as provided in this Section 2.8.  If a required
modification to the Work Statement or a Work Order is identified by Customer, or
by CMC, the identifying Party will notify the other Party in writing as soon as
reasonably possible.  CMC will provide Customer with a change order containing a
description of the required modifications and their effect on the scope, fees
and timelines specified in the Work Statement or Work Order (“Change Order”) and
will use reasonable efforts to do so within [*] Business Days of receiving or
providing such notice, as the case may be.  No Change Order will be effective
unless and until it has been signed by authorized representatives of both
parties.  If Customer does not approve such Change Order, and has not terminated
the Work Statement or Work Order, but requests the Work Statement or Work Order
to be amended to take into account the modification, then the parties will use
reasonable efforts to agree on a Change Order that is mutually acceptable.  If
practicable and permitted under applicable law, CMC will continue to work on the
existing Work Statement or Work Order during any such negotiations, provided
such efforts would facilitate the completion of the work envisioned in the
proposed Change Order, but will not commence work in accordance with the Change
Order until it is authorized in writing by Portola.

3.

CUSTOMER MATERIALS

The resins purchased by CMC for the Services will be the property of the
Customer and deemed Customer Materials subject to any sums due to CMC for such
resins.  All other Raw Materials purchased by CMC for the Services will be the
property of CMC. CMC shall be solely responsible for the maintenance and storage
of the Raw Materials and any Customer Materials (including the Cell Banks) under
appropriate conditions in compliance with cGMP requirements, and for the
qualification of the Raw Materials and any Customer Materials prior to their use
in the manufacturing process, in accordance with the Commercial Quality
Agreement, Master Batch Record, SOPs, and the Specifications.  

4.

TIMELINE, SPECIFICATION AND PROJECT MANAGEMENT

Timeline

4.1

CMC shall use commercially reasonable efforts to meet the Timeline set forth in
each a Work Document or Firm Order as well as the Timeline set forth in Appendix
Four.  Notwithstanding that obligation, the Parties acknowledge and agree that
the Timeline may be varied as agreed by CMC and the Customer in order to
accommodate delays or changes caused by or contributed to by (i) actions or
omissions of the Customer (or its agents); (ii) additional activities added to
the Services; (iii) CMC’s inability to procure Raw Materials despite its using
the Standard to mitigate or minimize the possibility of such shortfall (through
establishing secondary sources, stockpiling, adding lead time and the like),
and/or (iv) Force Majeure Events (collectively, "Non-Fault Delays").  

4.2

CMC shall inform Customer in writing immediately ([*]) of any anticipated delays
of more than [*] Calendar Days in the final shipment of any Batch, including
Non-Fault Delays that it

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

determines in good faith are likely to occur. CMC shall use commercially
reasonable efforts to mitigate and minimize any such anticipated or actual
delays, including by increasing manufacturing activities in the CMC
Facility.  If necessary, CMC shall update the Timeline as agreed with the
Customer and, shall endeavour to keep the revised Timeline as close as possible
to the Timeline in its form as it existed immediately prior to the Non-Fault
Delays.  

4.3

    Notwithstanding Sections 18.5 and 18.6, the Timeline may be amended by
agreement between CMC and Customer provided that the revised Timeline is set out
in writing and agreed by the Project Team.

4.4

    Where the Timeline has been amended in accordance with this Section 4, it
shall be automatically binding upon the Parties.  CMC shall keep Customer
updated as to the current Timeline on a reasonable frequency.  Customer may at
any time on a reasonable basis request an update on performance of the Service
against the current Timeline.

4.5

PF2 Facility Timeline.  The Parties expect that the Chemistry, Manufacture and
Control section for the PF2 Facility in the BLA for the Product (the “PF2 BLA”)
will be ready for submission to the FDA by [*].

4.5.1

If the PF2 BLA is ready for submission to the FDA (“FDA Submission Ready”), on
or before [*], then Customer and CMC shall [*] and [*].

4.5.2

If PF2 BLA is FDA Submission Ready before [*], then the total Batch Commitment
for the last production year for the Expansion Facility shall be increased by
[*].

4.5.3

If the PF2 BLA is not FDA Submission Ready by [*], then the total Batch
Commitment for the Expansion Facility for the last production year shall be
decreased by (a) [*] and (b) [*]. If the number of Batch reductions exceeds the
number of batches in the final production year, then Batch reductions shall then
be applied to immediately preceding year(s). In the event any delay in the PF2
BLA not being FDA Submission Ready results from [*], the calculation of the
duration of any such delay shall [*] and [*].

4.5.4

If the PF2 BLA is not FDA Submission Ready by [*], then Portola may terminate
this Agreement pursuant to Section 14.4.1.  In the event any delay in the PF2
BLA not being FDA Submission Ready results from [*], the calculation of the
duration of any such delay shall [*] and [*].

4.6

Expansion Facility Timeline.  The Parties expect that the Expansion Facility
will pass facility operational qualification by [*], and the Chemistry,
Manufacture and Control section for the Expansion Facility in the supplemental
BLA for the Product (the “Supplemental BLA”) will be ready for submission to the
FDA by [*].

4.6.1

If the Expansion Facility does not pass facility operational qualification by
[*], then the total Batch Commitment for the Expansion Facility shall be
decreased by (a) [*] and (b) [*].

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

4.6.2

If the Supplemental BLA is FDA Submission Ready on or before [*], then Customer
and CMC shall [*] and [*].

4.6.3

If the Supplemental BLA is FDA Submission Ready before [*], then the total Batch
Commitment for the Expansion Facility for the last production year for the
Expansion Facility shall be increased by [*].

4.6.4

If the Supplemental BLA is not FDA Submission Ready by [*], then the total Batch
Commitment for the Expansion Facility for the last production year shall be
decreased by (a) [*] and (b) [*].  If the number of Batch reductions exceeds the
number of batches in the final production year, then Batch reductions shall then
be applied to immediately preceding year(s).  In addition, in the event of any
production shortfall in the Expansion Facility, upon Customer’s request, CMC
shall manufacture additional Product in the PF2 Facility [*] at the Batch Price
to compensate product short fall caused by such delay. In the event any delay in
the Supplemental BLA not being FDA Submission Ready results from [*], the
calculation of the duration of any such delay shall [*] and [*].

4.6.5

If the Supplemental BLA is not FDA Submission Ready by [*], then Portola may
terminate this Agreement pursuant to Section 14.4.2. In the event any delay in
the Supplemental BLA not being FDA Submission Ready results from [*], the
calculation of the duration of any such delay shall [*] and [*].       

Specification & Quantities

4.7

CMC shall manufacture Product to meet Specification.

4.8

The Parties agree that the Specification may be modified and updated by the
Parties if agreed to by the Project Team in writing and signed by an authorized
Representative of both Parties, and neither Party shall unreasonably withhold,
delay or condition its agreement to the extent any modification or update is
required to meet Regulatory Obligations. For the avoidance of doubt, Product
Specifications are expected to be revised prior to process validation runs, and
may be further revised prior to or during the regulatory approval process, or
during routine commercial manufacturing.  Revisions will be based on
manufacturing history, assay history, assay changes and updates, process and
product knowledge and regulatory requirements.  If changes to the Specification
result in a material increase or decrease in costs for CMC, the Batch Price will
be increased or decreased for the applicable increase or decrease in cost.

4.9

   The Parties have agreed to the yield range [*] as set forth in Appendix Three
(each, a “Batch Yield Range”).  For clarity, the Parties acknowledge that [*].  

Project Manager, Joint Steering Committee and Project Team

4.10

    Each Party shall, within [*] days of the Effective Date, appoint an
individual as a project leader ("Project Manager") who shall be responsible for
leading and co-ordinating the day to day operation of the Services.  In
addition, within [*] days of the Effective Date, each Party shall select two or
three of their senior executives (each a "Committee Member"), one of whom (for
each Party) may be a Project Manager, to form the steering committee who shall

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

have responsibility for providing leadership and strategic oversight of the
Services governed by this Agreement ("Joint Steering Committee").  

4.11

    Separate from the Joint Steering Committee, the Parties shall each name and
notify the other of representatives (“Representatives”) who shall form a project
team (the “Project Team”) that will be responsible for the day to day
performance of the Services including planning, executing and discussing issues
regarding the Timeline, the Services and communicating between the Parties.  Any
disputes or issues that cannot be readily resolved by the Project Team shall be
referred to the Joint Steering Committee for resolution.

4.12

    Each Party's Project Manager shall, subject to the oversight of the Joint
Steering Committee, (i) manage the relationship between the Parties, (ii)
oversee the performance of the Services and the activities of the Project Team,
(iii) undertake actions delegated to them by the Joint Steering Committee and
(iv) be the principal point of contact for the Services.  The Project Managers
shall meet upon reasonable request either in person or by telephone or video
conference and each Party shall bear its own costs for attending such meetings.

4.13

   The Joint Steering Committee shall be responsible for (i) making decisions
regarding issues outside the scope of the Project Team or Project Managers, (ii)
reviewing the decisions of the Project Team and/or Project Managers, (iii)
providing a forum for the Parties to exchange information and coordinate their
respective activities regarding the Services, (iv) providing a forum to discuss
any technical difficulties or changes to Services or Batch Price triggered by a
change to the Services or in accordance with Section 7.3 as well as resolving
any disputes or disagreements before escalation to the dispute resolution
provided for in Section 17, and (v) ensure that intent of this Agreement is
maintained throughout the Term  The Joint Steering Committee shall meet on a
reasonably regular basis during the Term, but in no event less frequently than
once every three (3) months.

4.14

    At regular intervals (no less than twice every month during the two years
starting on the Effective Date, and once per month thereafter) the
Representatives shall schedule Project Team meetings for the purpose of
overcoming any issues with delivery of Product or the performance of all other
aspects of the Services and providing an initial forum for discussing and
resolving any difficulties or hurdles encountered in the performance of the
Services. Such meetings shall be conducted by telephone conference or, if
necessary, by face-to-face meetings at an agreed frequency unless particular
difficulties arise which dictate the need for more frequent meetings.  Each
Party shall be responsible for their own costs in attending and conducting the
Project Team meetings.  

4.15

    Any decision by the Project Team, the Project Managers or Joint Steering
Committee which has the effect of amending the Services in any way must, before
it becomes binding, be recorded in writing and signed by both Parties in
accordance with Section 18.5 and 18.6.

4.16

(a) After the end of each calendar month, as soon as it is available but in any
event within [*] days after the end of each calendar month, CMC shall provide to
Customer [*], and [*], consisting of [*].

(b) After the end of each calendar quarter, as soon as it is available but in
any event within [*] days after the end of each calendar quarter, CMC shall
provide to Customer a certificate

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

signed by an officer of CMC certifying that CMC is in compliance with [*], as
[*] (provided that [*] shall be [*]), under the [*] and [*], and any other [*].

(c) After the end of each calendar year, as soon as it is available but in any
event within [*] days after the end of each calendar year, CMC shall provide to
Customer [*], and [*].

(d) With respect to the deliverables referenced in sections (a) through (c)
hereto, (i) CMC shall have the right to [*] from such deliverables and any [*]
that CMC is obligated to keep confidential and not disclose and (ii) Customer
shall be subject to and comply with any additional confidentiality obligations
that CMC owes to third parties with respect to third party information contained
in such deliverables that CMC is allowed to disclose subject to such obligations
of confidentiality if CMC specifies such obligations to Customer with respect to
the information.

5.

FORECASTS, ORDERS, MANUFACTURING CAPACITY AND FAILURE TO SUPPLY

Batch Commitment

5.1

The minimum numbers of Expansion Batches that Customer is obligated to order and
purchase from CMC, and CMC is obligated to CMC Release and sell to Customer in
each calendar year are set forth in the payment schedule in Appendix Four (the
“Batch Commitment”). The Batch Commitment is subject to increase and decrease as
set forth in Sections 4.5 and 4.6.  In addition, in the event that (a) the [*]
is delayed (in the aggregate) by more than [*] due to [*]; or (b) after the [*],
the [*] is less than the [*], then Customer may increase or reduce the Batch
Commitment with respect to particular years as set forth on Appendix Four [*]
upon written notice to CMC, subject to reallocation due to applicable regulatory
requirements, provided that:

5.1.1

For increases, the maximum number of Batches that can be CMC Released in one
Calendar Quarter is [*], which will be reasonably spread over the Calendar
Quarter.

5.1.2

The total Batch Commitment may not be reduced to less than [*] Batches in
aggregate over the Term, subject to adjustment as set forth in Sections 4.5 or
4.6 hereto.

5.1.3

For reductions, the total Batches to be CMC Released in a Calendar Year shall
not be less than [*] of the Batch Commitment for the applicable calendar year as
set forth on Appendix Four.  

5.1.4

For the avoidance of doubt, the [*] and the determination of [*] in clause (a)
above is determined on the basis that [*] pursuant to the terms of this
Agreement.  

Orders

5.2

During the Term, within  [*] Calendar Days of the start of every Calendar
Quarter, Customer shall provide CMC with a written or electronic purchase order
for the number of Batches to be CMC Released in each month of the [*] full
Calendar Quarter beginning after the date of

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

such order (each, a “Purchase Order”), in conformance with the total Batch
Commitment for the Calendar Year during which such Calendar Quarter resides.  By
way of example, Customer shall provide a Purchase Order on [*] that orders the
number of Batches to be CMC Released during the Calendar Quarter beginning
[*].  Each Purchase Order shall be in a form agreed upon by CMC and Customer as
soon as practicable after the Effective Date.  No terms contained in any
Purchase Order, order acknowledgment or similar document shall be construed to
amend or modify the terms of this Agreement and in the event of any conflict,
this Agreement shall prevail and control, unless the Parties otherwise expressly
agree in writing by making reference to both this Agreement and the alternative
terms.  

5.3

Within [*] Calendar Days after receiving each such Purchase Order, CMC shall
confirm receipt and its acceptance of the Purchase Order, provided that CMC
shall not reject any Purchase Order consistent with the Batch Commitment for the
applicable Calendar Year and the maximum number of Batches to be CMC Released in
any Calendar Quarter does not exceed [*] Batches unless otherwise approved by
CMC.  Upon such acceptance, such Purchase Order shall become a “Firm
Order.”  All Firm Orders shall be binding upon Customer and CMC and may not be
revoked, adjusted or delayed by either Party without the express written consent
of the other Party.

5.4

Notwithstanding anything to the contrary herein, CMC may, in response to
Customer's written request, elect to manufacture additional Batches of Product
for a Calendar Quarter beyond the quantity allocated in a Purchase Order for
that same Calendar Quarter ("Exceptional Batches").  CMC's obligation to
manufacture Exceptional Batches shall only arise upon CMC's written acceptance
whereby the Exceptional Batches accepted by CMC shall be deemed part of the
Purchase Order placed for the relevant Calendar Quarter(s).  The obligation to
manufacture Exceptional Batches shall not alter any other obligations of the
Parties herein, except that any Exceptional Batches accepted by CMC to be CMC
Released in a particular Calendar Year shall count towards the Batch Commitment
for such Calendar Year.

5.5

CMC shall be obligated to manufacture the quantity of Batches in any Firm Order
and shall use the Standard to meet the Timeline for delivery of those Batches
subject to the provisions of Section 4.1.  

5.6

    CMC shall use the Batch Commitments and Firm Orders to plan for and, as
appropriate, reserve Slots in its cGMP manufacturing suite for those Batches to
be manufactured according to the then current Timeline.  

   Failure to Supply

5.7

Should CMC, when subject to a Firm Order, become aware that it will be unable to
meet the Timeline for delivery of a Batch of Product or to manufacture a Batch
of Product in accordance with such Firm Order, then CMC shall as soon as
reasonably practicable notify Customer of such circumstances and explain what
efforts CMC is taking to address such delay.  If Customer agrees that CMC is
actually unable to supply Batch(es) of Product in accordance with such Firm
Orders ("Supply Failure") then the following shall apply, without limiting
Customer’s other rights under this Agreement:

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

5.7.1

CMC and Customer shall work collaboratively to discuss and find ways to promptly
overcome the Supply Failure and re-establish supply of Product as soon as
practicable in accordance with the contractual obligations of such Firm Orders.

5.8

Gross Margin and Next Gen Improvements.  [*]  If the gross margin of the Product
manufactured using Next Gen Improvements is still less than [*], then Customer
shall have the right to terminate this Agreement under Section 14.3.4.  

5.9

Implementation of Next Gen Improvements.  In addition to the Next Gen
Improvements implementation procedures of Section 5.8, Customer may request that
CMC adopt Next Gen Improvements at any time on the following terms: (a) The Next
Gen Improvements shall be implemented pursuant to a Work Order to be agreed by
the parties setting forth the scope of work and reimbursement to CMC in
undertaking such effort; (b)  Batches produced with Next Gen Improvements shall
count against the Batch Commitment and shall be purchased at the Batch prices
set forth in Appendix Two, subject to the credits and other adjustments set
forth in this Agreement; (c)  [*] shall be reestablished in the same manner as
the establishment of [*] for the Expansion Facility as set forth in Appendix
Three; (d) Credits from CMC to Customer in the event of Actual Yield shortfalls
below the Lower Limit for Batches produced using Next Gen Improvements shall
equal [*] per gram of shortfall. and additional payments from Customer to CMC in
the event of Actual Yields in excess of the Upper Limit for Batches produced
using such Next Gen Improvements shall equal [*] per gram of excess; and (e) The
[*] for a Batch produced using the Next Gen Improvements shall be calculated by
using the result obtained from the following formula:

[*]

6.

PACKAGING, DELIVERY, STORAGE AND EXAMINATION

Packaging

6.1

    All Cell Lines, Product and perishable Deliverables to be delivered shall be
packaged by CMC in accordance with its applicable packaging SOPs, Master Batch
Records, Commercial Quality Agreement, Regulatory Obligations and Work
Documents.

Delivery

6.2

    CMC shall provide Customer with advance notice of the anticipated date of
CMC Release and, in any event, shall provide at least [*] advance notice of the
date CMC is to Release Product to Customer or Customer's shipping company.

6.3

    Except as set out in Section 6.5 or in the Specifications or a Work
Document, all Product that CMC manufactures pursuant to this Agreement shall be
released by CMC in accordance with the Commercial Quality Agreement at CMC's
Facilities at 9:00am on the date specified on CMC's notification to Customer
that the Deliverables are available for collection.  

6.4

CMC shall not be responsible for or have an obligation to clear for export or
import any Deliverables that CMC (or its sub-contractors) generates or
manufactures pursuant to this Agreement. All Product manufactured under this
Agreement, if CMC Released, shall be made available to Customer within [*] after
the completion of the last manufacture step,

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

unless there is a deviation from conformance or Release For Further Processing
as described in Section 6.6.

6.5

   CMC shall deliver [*] to Customer by mail or electronic mail to the address
provided by Customer concurrent with the CMC Release of the applicable Batch of
the Product.  Customer shall have the right to rely on such data, results and
Drug History Records in its acceptance of the Batch and shall not be required to
conduct independent testing to verify the accuracy thereof.  

Release For Further Processing

6.6

   Subject to Regulatory Obligations and cGMP compliance, Customer may, by
written notice, request that CMC Delivers Product to Customer prior to CMC
issuing a Certificate of Analysis (“Release For Further Processing”).  Any
Product that is the subject of Release For Further Processing shall until the
applicable [*]

Shipping Directions

6.7

CMC shall deliver Product to Customer [*] (Incoterms 2010) – CMC Biologics’s
loading dock, 220th St SE, Bothell, WA 98021, USA.

Storage and Transport

6.8

    Where Customer elects to have a shipping company or other agent ("Shipping
Company") collect and transport the Product upon CMC Release, Customer shall,
prior to the collection of the Product, inform CMC of its designated Shipping
Company. Customer shall coordinate with such Shipping Company for the shipment
of the Product and CMC shall not be responsible for any shipping costs of the
Shipping Company. The Customer shall ensure that the Product is stored and
transported in accordance with the Shipping Guidelines.

6.9

    Customer shall elect by providing CMC with written notification of the
method of delivery, which delivery shall occur within [*] after the date of
release and shall consist of one of the following (the “Delivery”): (a)
collection at any time during normal business hours on Business Days or such
other time as may be agreed by the Parties; or (b) storage of the Deliverables
at CMC’s facility for a period of [*] after Delivery on behalf of
Customer.  Title to the Deliverables shall transfer to the Customer
[*].  Storage of Deliverables at CMC’s premises after Delivery shall be at CMC’s
sole risk and liability and CMC shall be responsible for damage to the
Deliverables to the extent any damage is caused during such storage solely by an
act or omission of CMC.  If Deliverables have not been collected by Customer or
Customer's shipping company [*] after Delivery, CMC shall notify Customer of the
outstanding collection and any subsequent storage at CMC on behalf of Customer
shall be at a cost to Customer of [*] which includes all costs required to
insure and take due care of the stored Deliverables.

6.10

Customer may, prior to their Delivery, request that CMC arranges for preparation
of Deliverables and storage prior to the Deliverables being transported to a
location specified by Customer ("Alternative Site") subsequent to their
Delivery. Where CMC agrees to such a request:

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

6.10.1

Customer shall provide CMC with all of the necessary export and import
clearances, consents, permits and licenses to allow CMC to arrange transport of
the Deliverables to the Alternative Site; and,

6.10.2

storage organized by CMC shall be at the CMC’s sole cost, risk and liability;
and,

6.10.3

CMC shall, in the Customer's name and at the Customer's cost, insure the
Deliverables until such time as they are transported to the Alternative Site.

6.11

    If Customer shall or intends to examine or test Deliverables and wishes to
reserve its right to make a claim against CMC under this Section 6 in respect of
defective Deliverables, Customer undertakes to ensure that the Deliverables
since collection from CMC's Facility or transport to the Alternative Site are
always stored and transported in accordance with the Shipping Guidelines.

Examination of Deliverables for Defects etc.

6.12

    Following their Delivery, Customer shall promptly examine and test the
Deliverables for any defect or non-conformity, including in the case of Product
or BDS non-conformity with the Specifications and cGMP standards which
Deliverables are specified to meet (a “Defect” or “Defective”).  Where any
alleged Defect is identified, Customer shall notify CMC by written notice
(“Defect Notice”) within [*] of Customer’s or its agent’s receipt of the last of
the Deliverables for applicable Batch.  If Customer identifies a Latent Defect
in a particular Batch within [*] after the Product from such Batch is first [*],
Customer shall send CMC a Defect Notice with respect to such Latent Defect.  

6.13

    A Defect Notice must identify (i) the Deliverable and, in the case of
Product, the Batch from which the Product was derived, (ii) the date(s) of
Delivery and collection (or where the Deliverables are transported to the
Alternative Site the date received at the Alternative Site), (iii) reasonable
detail, including test results, of the Defect, (iv) where applicable full
disclosure of the methodology of all analytical tests performed on the
Deliverables and the results of those tests, and (v) confirmation that the
Deliverables have been stored and transported in accordance with the applicable
Shipping Guidelines while in Customer’s possession.  Customer shall arrange with
CMC to return the Deliverables which are the subject of the Defect Notice in
accordance with the Shipping Guidelines to CMC within [*] of notification.  If a
Defect in any Deliverable is not notified to CMC in accordance with the
provisions and time limits stipulated in Sections 6.12 and 6.13 the Deliverable
shall be deemed accepted and free of Defect and Customer shall have no further
remedy against CMC in respect of that Deliverable.

6.14

    Upon receipt of the Defect Notice CMC shall promptly investigate whether or
not the Defect is due to CMC’s negligence or failure to comply with its
obligations hereunder and shall report to Customer within [*] of receipt of the
Defect Notice whether it accepts responsibility for the Defect in full, in part
or not or not at all.  

Consequences of Defective Deliverable; [*]

6.15

   [*] for any Defective Deliverable hereunder, if a Defective Deliverable is
solely due to CMC’s fault and not as a result of any Customer action or
inaction, CMC shall replace the Defective Deliverables.  If the Parties cannot
agree on the cause of the Defective Product for a period

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

of [*] after beginning discussions, then such dispute shall be determined by a
mutually-agreed upon independent laboratory in accordance with the procedures in
Section 6.16 hereto.  CMC shall not rework or reprocess any Product.  CMC shall,
using its reasonable endeavours and as soon as reasonably practicable, having
regard to its other obligations and commercial commitments to third parties in
the timing of such replacement, replace such Defective Deliverables. However,
manufacturing for replacement of Defective Deliverables shall be initiated [*]
if outside of a Campaign or [*] if it occurs during a Campaign.  [*]

6.16

    If there is a dispute regarding whether or not a Deliverable is Defective
("Disputed Deliverable"), then (a) analysts from both parties will directly
communicate to determine the Parties' respective methods of analysis are the
same and are being executed in the same manner, and to attempt to determine
whether any non-compliance may have been caused during the shipment of the
sample from CMC's Facility, and (b) carefully controlled and split samples as
agreed should be sent from one site to another for testing in an attempt to
reach agreement (which may involve Customer sending a representative and a
sample of the Disputed Deliverable to CMC, and the parties conducting jointly
agreed upon tests on the Customer sample of the Disputed Deliverable and a
sample of the Disputed Deliverable retained by CMC).  The parties will use good
faith efforts for a period of [*] after completing such tests to resolve whether
the Disputed Deliverable is Defective due to CMC's failure to manufacture in
accordance with this Agreement.  In the event the parties cannot resolve their
dispute in the manner described, a mutually agreed-upon independent laboratory
shall be asked to test the Disputed Deliverable.  The costs of such independent
laboratory shall be borne by the parties equally; provided, however, the Party
that is determined to be incorrect in the dispute shall be responsible for all
such reasonable costs and shall reimburse the correct Party for its share of
such reasonable costs incurred.  The decision of such independent laboratory
shall be in writing and shall be binding on both CMC and Customer.  With respect
to all Product that Customer properly rejects, Customer shall destroy all
remaining unused Product as soon as possible after CMC’s request.  In no event
may Customer use any of the rejected Product for any human clinical testing or
trials after it becomes aware of the basis for such rejection, and Customer
shall indemnify CMC for all liabilities, costs and damages incurred by CMC
resulting from Customer’s breach of this limitation on use.

7.

BATCH PRICE, PAYMENT TERMS AND RESERVATION PAYMENTS

Batch Price

7.1

   The Batch Price in Appendix Two is stipulated to be in U.S. Dollars and is
exclusive of all taxes, duties, or other fees of whatever nature imposed by or
under the authority of any State, government or public authority (other than
taxes on CMC’s income), or any cost of resins or shipping and associated costs
that CMC incurs to provide the Services, which Customer agrees to pay in
addition to the Batch Price; provided, however, that the Batch Price includes
costs for Raw Materials.

7.2

Batch Price stipulated in Appendix Two shall be adjusted for Batch yield outside
of the Batch Yield Range in accordance with the methodology set forth in
Appendix Three.

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

7.3

If there are any material and unforeseen changes in cGMP or manufacturing
regulations promulgated pursuant to enabling legislation under a statute that:

7.3.1

are specific to the Product and not of general requirement for biologics
contract manufacturing services; or

7.3.2

which result [*] under this Agreement [*] other than [*],

then the Parties shall in good faith discuss ways to continue the Services
overcoming any such [*].  If no agreement can be reached after [*] of good faith
negotiations, then [*] may terminate this Agreement with [*] prior written
notice, in which event CMC shall (i) have the right to complete any Batch that
is in progress, which shall be purchased by Customer in accordance with the
terms of this Agreement at the applicable Batch Price, and any other Batches
covered by pending Firm Orders will be deemed terminated; (ii) transfer to
Customer CMC's remaining Raw Materials that were purchased for Batches within
[*] of commencement of manufacturing or thereafter, for which Customer will
reimburse CMC at cost (provided that, if requested by Customer, [*], and [*] or
[*]); and (iii) [*].

Invoicing & Payment Terms

7.4

All invoices will be raised in U.S. dollars and Customer agrees to pay all sums
due hereunder in U.S. dollars, in accordance with the invoice and payment
schedule set forth in Appendix Four, subject to Customer’s right to dispute any
invoice as set forth in Section 7.8. Any invoice submitted by CMC to Customer
prior to the applicable date as set forth in Appendix Four shall be deemed
invalid and no payment (or late payment interest charge) shall be due on such
invalid invoice.  

7.5

    CMC will issue invoices in accordance with the provisions of Appendix Two.

7.6

    All invoices shall be paid by wire transfer to the following account:

ACCOUNT DETAILS:  

BANK:[*]

ROUTING & TRANSIT#: [*]

CREDIT ACCOUNT#: [*]

BENEFICIARY:  CMC ICOS Biologics, Inc.

ADDRESS: [*]

Unless expressly stated on an invoice to the contrary, and except for credits
set forth in this Agreement (to the extent such credits are not already
reflected in the invoice), all invoices are issued net and will be paid in full
without any deductions, deferment or set off by Customer within [*] Calendar
Days of receipt by Customer, subject to Customer’s right to dispute any invoice
pursuant to Section 7.8.

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

7.7

Raw Material costs for resins will be invoiced to Customer on an item by item
basis and will be reconciled in a timely manner, but at least once per quarter.
[*] and Customer shall have no additional payment obligations with respect to
such other Raw Material costs.

7.8

All invoice disputes will be notified by Customer to CMC in writing before the
due date of the invoice in question.  If CMC agrees with such dispute, it shall
reissue the invoice with the corresponding adjustment and Customer shall pay
such invoice within [*] days after its receipt.  If CMC disagrees with such
dispute, then the matter shall be resolved in accordance with the dispute
resolution mechanism set forth in Article 17.  

7.9

All shipping costs for samples, and not for Batches, will be charged with a flat
fee of [*] for domestic shipping destinations and [*] for international shipping
destinations.

Initial Payments  

7.10

On or before July 2, 2014, Customer shall pay to CMC an upfront fee in the
amount of ten million dollars ($10,000,000) (the “Prepayment Fee”), and on or
before November 10, 2014, Customer shall pay to CMC a reservation fee in the
amount of four million six hundred thousand dollars ($4,600,000) (the
“Reservation Fee”).  The Prepayment Fee will be credited against Batch Price for
Batches ordered in [*], and the Reservation Fee will be credited against Batch
Price for Batches ordered in [*], as specified in Appendix 2.  At any point in
time, the amounts of the Prepayment Fee and the Reservation Fee that have not
been credited against a Batch as set forth in this Section 7.10 and Appendix Two
are known as the Remaining Pre-payment (the “Remaining Pre-payment”)

Late Payments

7.11

If an invoice is not settled by Customer in full in accordance with this
Agreement and after providing the Customer with [*] days prior written notice to
settle such invoice, CMC may charge Customer, which Customer will pay, interest
at a rate of the lesser of (i) [*] per month, or (ii) the maximum rate allowable
by applicable law, on the undisputed sums overdue on a compounded basis until
payment is received in full.

7.11.1

If Customer disputes an invoice or part thereof then Customer shall notify CMC
in writing stating the basis of the dispute.  Customer and CMC will in good
faith work towards resolving the dispute in no more than [*] days.  If a
resolution cannot be agreed, then the executive sponsor from CMC and Customer
will be given [*] days to resolve.

7.11.2

In the event that undisputed and unpaid amounts exceed [*], CMC may suspend the
performance of the Services.  CMC will give [*] Business Days’ prior written
notice to Customer before suspending such performance.  Where performance is
suspended, CMC shall have no liability to Customer for such suspension or delay
in the Timeline and the Batch Price for any Batches that are the subject of a
Firm Order which are delayed or cancelled as a result of the suspension shall
become due and payable by Customer.  

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Payments due to Customer

7.12

Where any payment, credit or refund is properly due to the Customer under this
Agreement, the Customer can elect to:

7.12.1

have that amount refunded to it by CMC on [*] days notice; or

7.12.2

have that amount set-off against any further amount payable by the Customer
under this Agreement or any future agreement the Parties enter into.

7.13

Where Customer elects to have an amount set-off against any further amount
payable by the Customer under this Agreement and, subsequent to that credit, the
Customer remains entitled to a payment, credit or refund, CMC shall refund that
amount to the Customer within [*] Business Days of the Customer requesting CMC
refund that amount.  

7.14

Work Statement.  Customer shall pay CMC for the Services performed under the
Work Statement in accordance with the payment amount and schedule set forth
therein.

8.

CUSTOMER AUDITS, REGULATORY INSPECTIONS & MATTERS

Customer Audits

8.1

    Customer shall be entitled, [*], to conduct one quality audit and one
financial audit (a "Customer Audit") of CMC’s facility [*] in respect of Product
manufacture, CMC’s financial statements and records relevant to the financial
statements provided under Section 4.16 and CMC’s compliance with this
Agreement.  A Customer Audit shall be arranged upon no less than [*] Business
Days’ notice. Such audit can include review of supporting information used to
invoice Customer for costs not covered by the Batch Price.

8.2

Additional Customer Audits may be conducted:

8.2.1

other than in accordance with Section 8.1 on no less than [*] Business Days’
notice subject to CMC's consent and at a cost of [*]; and

8.2.2

for cause audits shall be accommodated at the request of Customer as soon as
reasonably practicable for CMC without additional cost to Customer, including
each time the performance of the Services has encountered a serious and material
difficulty, failure or obstacle.

8.3

    A Customer Audit shall last no longer than [*] Business Days and may only be
conducted during regular business hours. A maximum of [*] named employees or
consultants of Customer (the “Auditors”) on any given day, all of whom must be
subject to an enforceable confidentiality agreement with CMC no less stringent
than the confidentiality obligations hereunder, may attend the Audit. During the
Audit, the Auditors may enter those permitted areas of CMC’s facility concerned
with the Services for the sole purpose of observing and inspecting the
performance of the Services and those records of CMC specific to or otherwise
relevant for the Services (including qualification systems, HVAC systems,
Utilities and environmental monitoring, water systems and environmental
monitoring) or CMC’s financial statements and records relevant to the financial
statements provided under Section 4.16, subject to the following:

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

8.3.1

the Auditors will obey and adhere to the rules and regulations in place at CMC
concerning health and safety, cGMP and customer confidentiality;

8.3.2

the Auditors may not enter any prohibited parts of the facility;

8.3.3

Customer indemnifying CMC for the Auditor's actions or omissions in accordance
with Section 12.

8.4

    Customer will itself and shall procure that its Auditors will not take
advantage of or use any information obtained or observed (by error or otherwise)
during a Customer Audit which does not relate to the Services.

8.5

    Customer may elect, at Customer’s expense, to have up to [*] persons in
plant ("PIP") during the performance of the Services subject to:

8.5.1

the PIP will obey and adhere to all rules, regulations and directions of CMC
during their attendance at the CMC Facility including, but not limited to those
concerning health and safety, the agreed procedure between the parties for PIP
interaction, cGMP and customer confidentiality and such PIP only have access to
those areas of the CMC Facility actually concerned with the Services where
acceptable under applicable laws and cGMP.

8.5.2

CMC will not unreasonably restrict access to the PIP.

Regulatory Inspections

8.6

    CMC shall permit, upon reasonable notice and during reasonable times, a
competent governmental or regulatory authority body to enter those areas of
CMC’s premises concerned with the Services for the sole purpose of observing and
inspecting the performance of the cGMP Services and those records of CMC
specific to the cGMP Services.  Such inspections are subject to:

8.6.1

the individuals representing such governmental or regulatory authority body
obeying and adhering to the rules and regulations in place at CMC concerning
health and safety, cGMP and confidentiality;

8.6.2

CMC being entitled to charge Customer for such for work associated to such
visits at an hourly rate of [*] in the event such audit is requested by Customer
and not required by any governmental or regulatory authority body.  

8.7

    During any Regulatory Inspections CMC shall provide reasonable assistance as
requested by the relevant government or regulatory authority and shall promptly
permit access to and (at Customer’s expense) copy and verify records and reports
in CMC’s possession, custody or control relating to the Services.

8.8

  CMC shall notify Customer in writing any other regulatory inspection, audit or
inquiry of CMC that relates to the performance of its obligations under this
Agreement.  Customer shall have the right to participates in such inspection,
audit or inquiry and CMC shall provide Customer with a complete copy of any
documentation, correspondence, finding and/or

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

report in connection with such inspection, audit or inquiry (in advance for
Customer’s review and approval if to be provided by CMC to governmental or
regulatory authority body).  

Regulatory Filings and Standards

8.9

    During the preparation for filing with any regulatory authority of any
documentation which is or is equivalent to the regulatory authority’s Chemistry
and Manufacturing Controls (“Authority Submission”) portion of applicable
approval application, including any New Drug Application, Abbreviated New Drug
Application (ANDA), Marketing Approval Application (MAA) or other approval, as
the case may be, Customer shall provide CMC with a copy of the relevant
Authority Submission portion as well as all supporting documents which have been
relied upon to prepare the Authority Submission portion so as to permit CMC to
verify that the Authority Submission portion accurately describes the work that
CMC has performed and the manufacturing processes that CMC will perform pursuant
to this Agreement. CMC shall provide Customer with its comments within [*]
Business Days from receipt of the documents.  If Customer does not receive CMC’s
comments within said [*] Business Day period it shall be deemed that the
Authority Submission portion accurately describes the work that CMC has
performed and the Process that CMC will use for the manufacture of the
Product.  Customer (and, with prior notice to CMC, any of its designees) shall
have the right of reference to any master files maintained by or on behalf of
CMC in connection with the manufacturing and storage of the Product.

8.10

    For clarity, the Parties agree that in reviewing the documents referred to
in Section 8.9 above, CMC’s role will be limited to verifying the accuracy of
the description of the work undertaken or to be undertaken by CMC.  As such, CMC
shall not assume responsibility or liability for the accuracy of the filings
with regulatory authorities other than for information provided by CMC in
writing and intended for inclusion in regulatory filings. The sole
responsibility of the preparation and filing of all regulatory documents with
the regulatory authorities shall be borne by Customer.

8.11

    Customer shall provide to CMC all documents reasonably necessary or
requested by CMC relating to any regulatory authority’s pre-approval inspection
of CMC’s Facility, including but not limited to, development reports, Chemistry
and Manufacturing Controls documentation and stability data, subject to Customer
being able to legally provide such documents to CMC.  In the event any section
of any documents to be filed with any Regulatory Authority that incorporate data
generated by CMC, at Customer’s request, CMC shall cooperate with Customer to
draft and review such section and Customer shall provide CMC with a copy of such
section incorporating such data sufficiently in advance so as to permit CMC to
verify the accuracy and regulatory validity of such section as it relates to the
CMC-generated data.

9.

WARRANTIES

Customer Warranties

9.1

    Customer warrants and represents to CMC that:

9.1.1

it has the right to supply and deliver to CMC the Customer Materials (including
the Cell Line provided by or on behalf of Customer where applicable) and the
Customer

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Intellectual Property Rights and CMC has the right to use the same for the
Services and the manufacture of Product on behalf of Customer hereunder.

9.1.2

to the best of its knowledge the Materials and Safety Data Sheet for the BDS and
Cell Line is accurate and the Cell Line provided by or on behalf of Customer and
any Customer Materials are free from contaminants as set forth in the applicable
Specifications and if handled and used in accordance with the recommendations
and guidelines in the Materials and Safety Data Sheet supplied by Customer will
not cause a health hazard or biohazard;

9.1.3

to the best of its knowledge the use of any of the Cell Line, Customer
Materials, Customer Intellectual Property Rights, and the Process and  the
manufacture of Product in accordance with this Agreement does not infringe any
Intellectual Property rights of third parties;

9.1.4

the license of Customer Intellectual Property Rights to CMC for the Services is
lawfully granted; and

9.1.5

to the best of its knowledge the Cell Line and Process provided by or on behalf
of the Customer and Customer Materials are viable, adequate and suitable for the
effective performance of the Services and manufacture of Product according to
Specification and it knows of no reason (suspected or otherwise) why the
Objective cannot be achieved or the Services successfully performed and the
information supplied to CMC regarding the Cell Line provided by or on behalf of
the Customer and Process is full and true;

CMC Warranties

9.2

    CMC warrants and represents to Customer that:

9.2.1

to the best of CMC's knowledge it has the necessary permits, facilities, third
party contractors and skilled personnel that may be reasonably anticipated to be
necessary of a biologics contract manufacturer for the regular provision of
manufacturing and development services of biologic material and required for
performance of the Services in accordance with this Agreement;

9.2.2

all Deliverables shall be delivered free of encumbrances or liens but for the
avoidance of doubt no warranty is given in this Section 9.2.2 in respect (i)
non-infringement of third party Intellectual Property Rights, or (ii) freedom to
use;

9.2.3

to the best of its knowledge, the CMC Intellectual Property Rights used in the
Services do not infringe third party Intellectual Property rights except that no
warranty is given to the extent that infringement arises due to the use of the
Cell Line, Process, Customer Materials and Customer Intellectual Property
Rights;

9.2.4

where stages are to be performed according to cGMP, CMC shall apply the
appropriate cGMP standards to the performance of those stages; and

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

9.2.5

where Product is released with a Certificate of Analysis by CMC, the Product at
the time of release shall comply with the criteria specified in that Certificate
of Analysis as at Delivery and the Specification.

Mutual Warranties

9.3

    Each Party warrants and represents to the other that:

9.3.1

it has the corporate authority to execute this Agreement;

9.3.2

it shall obtain and during the Term maintain in force all appropriate permits
and regulatory licenses required in connection with the handling, transport and
storage of the Cell Line and Product;

9.3.3

it will promptly (and within five (5) Business Days if permissible under
applicable law or stock exchange rules) notify the other of any allegation of or
misuse of or infringement of any third party Intellectual Property rights due to
the handling, storage or use of the Cell Line, Customer Materials, Customer
Intellectual Property Rights, CMC Intellectual Property Rights or manufacture of
Product;

9.3.4

It is not debarred and has not and will not knowingly use in any capacity the
services of any person debarred in subsections 306(a) or (b) of the Generic Drug
Enforcement Act of 1992 or any comparable law of any foreign jurisdiction, as
each may be amended from time to time and that each Party will notify the other
immediately in the event of a change in such status known to the Party; and

9.3.5

Neither Party nor any of its Affiliates nor any member of their staff have been
charged with or convicted under federal laws, or other applicable laws of the
EU, for conduct relating to the development or approval, or otherwise relating
to the regulation of any drug product under the Generic Drug Enforcement Act of
1992 or any and all other relevant statutes, laws or regulations.

Exclusion of other express and implied warranties

9.4

   EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

10.

CONFIDENTIAL INFORMATION

10.1

    In consideration of one Party (the “Disclosing Party”) making available its
Confidential Information to the other (the “Recipient Party”), the Recipient
Party hereby undertakes that it shall, and shall procure that each of its
Permitted Recipients, shall:

10.1.1

treat and safeguard as private and confidential all the Confidential
Information;

10.1.2

use the Confidential Information only during the Term for those purposes
reasonably necessary for or anticipated under this Agreement and without

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

prejudice to the generality of the foregoing, not use any Confidential
Information to obtain any commercial advantage over the Disclosing Party;

10.1.3

ensure the proper and secure storage of all Confidential Information applying
standards of care reasonably expected and no less stringent than standards
applied to protection of Recipient Party's own confidential information; and

10.1.4

not at any time without the Disclosing Party’s prior written consent disclose or
reveal, whether directly or indirectly, any of the Confidential Information to
any person whatsoever except its Permitted Recipients, and then only on a
limited need to know basis, who shall be informed by it of the confidential
nature of the Confidential Information and of the confidentiality terms of this
Agreement and for whom it hereby accepts full responsibility in the event that
any such person shall breach the duty of confidence imposed upon them;

10.2

   The obligations in this Agreement regarding Confidential Information do not
apply to information:

10.2.1

which, at the time of its disclosure by the Disclosing Party, was available to
the public and could be obtained without reference to the Confidential
Information by any person with no more than reasonable diligence;

10.2.2

which becomes generally available to the public after such disclosure otherwise
than by reason of a breach of any of the undertakings in this Agreement or any
breaches of confidence by the Recipient Party or its Permitted Recipients;

10.2.3

which is, at the time of such disclosure and as evidenced by the Recipient
Party's written records, lawfully already within its possession; or

10.2.4

to the extent that the Recipient Party or any of its Permitted Recipients is
compelled to disclose the Confidential Information by law or by any stock
exchange or other regulatory authority having jurisdiction over it or them.

10.3

    Other than the limited and restricted rights of use set out in this Section
10 nothing in this Agreement intends to or has the effect of granting any right,
title, license or interest in or to the Recipient Party or Permitted Recipients
in respect of the Disclosing Party's Confidential Information.

10.4

    If the Recipient Party or any of its Permitted Recipients becomes aware of
any misuse of the Confidential Information, compelled to disclose any
Confidential Information in the circumstances described in Section 10.2.4 of
this Agreement or a breach or threatened breach of this Section 10 occurs or
becomes apparent, the Recipient Party shall inform the Disclosing Party in
writing of such obligation or fact as soon as possible after it is informed, or
becomes aware, of it and if possible, before any Confidential Information is
disclosed, so that (if the Disclosing Party in its absolute discretion shall see
fit) a protective order or other appropriate remedy may be sought. The Recipient
Party agrees to assist and co‑operate (and shall procure that each of its
Permitted Recipients shall, as appropriate, assist and co-operate) in any action
which the Disclosing Party may decide to take. The Recipient

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Party shall notify the Disclosing Party prior to each disclosure of Confidential
Information if it is under any obligation which would or might compel it to
disclose any Confidential Information and subsequent to such disclosure it shall
not voluntarily assume any such obligation.

10.5

    Except as otherwise provided for in this Agreement or otherwise required by
law or administrative authorities, neither Customer nor CMC shall disclose any
terms or conditions of the Agreement to any third party without the prior
written consent of the other Party.

10.6

    Upon termination or expiry of this Agreement or at the request of the
Disclosing Party, the Recipient Party shall promptly destroy (on request) or
return to the Disclosing Party any and all Confidential Information (including
copies of documents, computer records and records on all other media) then in
its possession or under its control except where such Confidential Information
is covered under surviving license rights between the Parties. Notwithstanding
the foregoing, the Parties may retain a single copy of any document contained
the Disclosing Party's Confidential Information solely for the purpose of
determining the scope of the obligations under this Agreement.

10.7

    The Parties acknowledge that they have received Confidential Information
under the Existing Agreement.  The Parties hereby agree that Confidential
Information received under the Existing Agreement may be used for the purposes
of performing the Services under this Agreement.  

10.8

The Parties acknowledge that any breach or threatened breach of this Section 10
by the Recipient Party may cause immediate and irreparable harm to the
Disclosing Party that may not be adequately compensated by damages.  Each Party
therefore agrees that in the event of such breach or threatened breach by the
Recipient Party, the Disclosing Party shall be entitled to obtain timely
injunctive relief, without the posting of a bond or other security, as well as
such further relief as may be granted by a court of competent jurisdiction.    

10.9

The provisions of this Section 10 shall survive termination or expiration of the
Agreement for a period of [*] years.

10.10

For the avoidance of doubt, the provisions of this Section 10 do not restrict
the Customer’s right to disclose, handle or otherwise fully exploit the
Deliverables after such Deliverables have been delivered to the Customer.

11.

INTELLECTUAL PROPERTY

Pre-Existing Intellectual Property

11.1

    Any Intellectual Property owned by a Party or licensed by a third party to a
Party as of the Effective Date or before the commencement of the Services
(“Pre-Existing IPR”) or during the Term but independently of this Agreement
(“Independent IPR”), shall remain the sole and absolute property of the
Party.  Nothing in this Agreement shall act as any assignment or transfer of the
Pre-Existing IPR or Independent IPR.  The Pre-Existing IPR or Independent IPR
shall not be licensed to the other Party under this Agreement unless an express
license is granted hereunder.

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Customer's grant of Intellectual Property License for the Services

11.2

   The Customer hereby grants to CMC for the Term of this Agreement a
non-exclusive, royalty-free, sub-licensable solely in connection with a
permissible subcontract as set forth in Section 2.5 hereto, non-transferable
limited license in respect of Customer Intellectual Property Rights solely to
the extent the same is required and necessary for the proper performance of the
Services.  This license:

11.2.1

does not prevent the Customer from granting a license to or making any use of
Customer Intellectual Property; and

11.2.2

terminates automatically upon the expiry or termination of this Agreement,
whichever is the earlier.  

Intellectual Property created in the course of the Services

11.3

    All data, information and Intellectual Property newly generated by CMC
exclusively in its performance of the Services and which [*], including
improvements to Customer Intellectual Property Rights, shall be owned by
Customer  (“Customer IPR”).  CMC hereby assigns to Customer all of its rights
and interests in and to the Customer IPR.

11.4

    All Intellectual Property other than Customer IPR generated by CMC under the
Services shall be owned by CMC (“CMC Services IPR”).

License to CMC IPR

11.5

   CMC hereby grants to Customer a non-exclusive, general, royalty free,
perpetual, irrevocable, and sub-licensable (through multiple tiers), worldwide
license to use CMC Intellectual Property Rights (including without limitation
CMC’s Pre-existing IPR, CMC’s Independent IPR and CMC Services IPR) to the
extent that the same is necessary to (i) develop, manufacture or obtain or
maintain any regulatory or governmental approval for Product, or (ii) use the
Cell Line or Process (or any derivative of the Cell Line or Process)  including,
without limitation, use of Process documentation or Master Batch Records, to
manufacture Product.  Nothing in the foregoing shall permit Customer to make any
disclosure of CMC's Confidential Information or CMC's Know-How to a third party
without the express prior written consent of CMC, except for a disclosure
reasonably related to its and its licensees and sublicensees’ exercise of the
license granted to it in this Section 11.5. Such a disclosure shall be made in
confidence unless such disclosure is not permitted to be kept confidential under
relevant law, rules, or regulations or requirements of any relevant regulatory
authority.  Until the later of: (a) [*]; and (b) [*], CMC shall not use any CMC
Service IPR to manufacture the Product or any biosimilar version of the Product
on behalf of itself or any other entity other than Customer.

Right to file for protection

11.6

    Each Party may file patent protection on any Intellectual Property it owns
in accordance with Sections 11.3 or 11.4 above and the other Party shall
promptly upon request co-operate at the requesting Party’s reasonable expense,
with any requests to assist or enable the Party’s protection including but not
limited to signing and delivering documents and other information necessary for
the valid application and prosecution of any such patent.

Party’s Names & Press Release

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

11.7

Except as otherwise provided for in this Agreement or required by any applicable
law, regulation or order of an administrative agency (including without
limitation the FDA and SEC) or court of competent jurisdiction, neither Party
shall use the name of the other Party or of the other Party’s Affiliates,
directors, officers or employees in any advertising, news release or other
without the prior consent of the other Party.

12.

INDEMNITIES AND LIABILITY

CMC’s Indemnity

12.1

    Customer shall promptly indemnify and hold harmless CMC and each of its
directors and officers, Testing Laboratories, and permitted subcontractors (the
“CMC Parties”) against any and all third party losses, demands, claims,
liabilities, damages, costs and expenses (including but not limited to, court
costs and reasonable documented attorney’s fees and expenses together with any
applicable taxes thereon) ("Claims") that the CMC Parties may or have suffered
or incurred directly as  a result of the following:

12.1.1

any infringement or alleged infringement or breach of any third party rights
including Intellectual Property rights in CMC’s use of the Cell Line, Process,
Customer Intellectual Property Rights or Customer Materials in the course of the
performance of the Services or manufacture of Product;

12.1.2

negligence, wilful misconduct or any breach of this Agreement or representations
or warranties in this Agreement by Customer; or

12.1.3

any claims resulting from the use, handling, distribution, marketing, safety or
sale of the Product or BDS including any derivative, conjugated form or
formulation of the same by Customer or its Affiliates.

The foregoing indemnities shall not apply to the extent the Claims arose
directly from CMC's or any of its representatives or contractors (including
Testing Laboratories) negligence, breach of this Agreement, or willful
misconduct or are otherwise covered by an indemnity under Section 12.2.

Customer’s Indemnity

12.2

    CMC shall promptly indemnify and hold harmless Customer and each of its
directors and officers, employees, agents, contractors or representatives (the
“Customer Parties”) against any and all third party demands, claims,
liabilities, damages, costs and expenses (including but not limited to, court
costs and reasonable documented attorney’s fees and expenses together with any
applicable taxes thereon) ("Claims") that the Customer Parties may or have
suffered or incurred directly as a result of the following:

12.2.1

a material inaccuracy in a Certificate of Analysis such that certified Product
at the time of Delivery does not meet Specification when certified to meet
Specification;

12.2.2

CMC’s failure to manufacture Product or BDS according to cGMP, the Process or
the Specifications, including CMC’s obligation to source, handle, and test Raw
Materials according to the Commercial Quality Agreement;

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

12.2.3

material defects, inadequacies or inefficacies in Raw Materials;

12.2.4

negligence, wilful misconduct or any breach of this Agreement or representations
or warranties in this Agreement by CMC;

12.2.5

the infringement or alleged infringement or breach of any third party rights
including Intellectual Property rights by CMC to the extent such infringement is
due to CMC’s use of the CMC Intellectual Property Rights in the performance of
the Services but excluding claims where such use is in combination with the Cell
Line, Customer Materials, Process or Customer Intellectual Property Rights.

The foregoing indemnities shall not apply to the extent the Claims arose
directly from the Customer or any of the Customer Parties' negligence, breach of
this Agreement or wilful default or are covered by an indemnity under Section
12.1.

 

Indemnification Procedure

12.3

   The Party (the "Indemnitee”) that intends to claim indemnification under this
Section 12  shall:

12.3.1

promptly, and in any event within twenty-one (21) Calendar Days of it receiving
notice of the Claim, threat or action, notify the other Party (the "Indemnitor”)
in writing in general terms of any Claim, threat or action which has or has the
potential to give rise to the Indemnitee seeking to rely on and claim the
benefit of the indemnification together with notification of the Indemnitee's
intention to rely on such indemnity, provided that, failure to give such notice
shall not relieve the Indemnitor of its indemnification obligations except and
only to the extent such failure actually and materially prejudices the ability
of the Indemnitor to defend against such Claims;

12.3.2

not prejudice any defence to any Claim or attempt to settle or compromise such
Claim;

12.3.3

shall comply with the procedure in Section 12.3.1 except that nothing shall
prevent it from complying with the procedural requirement of any proceedings
which have been commenced;

12.3.4

subject to its other rights and obligations and compliance with the procedures
set out in this Section 12 permit the Indemnitor to have overall control of the
conduct of the negotiations and the proceedings including any counterclaim;

12.3.5

cooperate as reasonably requested by the Indemnitor, at the Indemnitor's
expense, in the conduct of such Claim (and any counterclaim); and

12.3.6

have the right (at its own expense) to instruct independent counsel and
participate in all proceedings and negotiations whether named or not as a party
in the Claim or proceedings.

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

12.4

Notwithstanding any other provision in this Section 12, the Indemnitor shall not
settle or consent to an adverse judgment in any such claim, demand, action or
other proceeding that adversely affects the rights or interests of any
Indemnitee or imposes additional obligations (financial or otherwise) on such
Indemnitee, without the prior express written consent of such Indemnitee (such
consent to be at the Indemnitee's sole discretion).

12.5

In the event of a claim under Section 12.1.1 or Section 12.2.5, the Parties
shall promptly and in good faith discuss ways, whether by modifications to the
Services or Product, licensing or otherwise, to settle or overcome the Claim. In
the event that legal proceedings are commenced by a third party, the Parties
shall use their best endeavours to conduct such discussions as expeditiously as
possible.  If the Parties are unable to agree to a solution to avoid the
infringement within 30 days of good faith negotiations, both Parties may suspend
the infringing Services without liability or penalty on either Party.  

Insurance

12.6

Customer shall procure from a reputable insurance carrier commercial product
liability insurance including coverage for products and completed operations
with a limit of no less than [*] in the aggregate, and commercial general
liability insurance with a combined singe limit of no less than [*] per
occurrence and [*] in the aggregate through a combination of primary &
umbrella/excess liability insurance. Customer will maintain such insurance
during the Term and after expiration or termination of this Agreement for a
period [*] following the Commercial Product expiration date for the last lot of
Commercial Product delivered hereunder.  Upon reasonable request, Customer will
deliver a certificate of insurance evidencing such coverage and an endorsement
of additional insured in favour of CMC.

12.7

CMC shall maintain, at its expense comprehensive general liability insurance and
workers compensation insurance, in the amount of [*] per occurrence and [*] in
the aggregate, and commercial product liability insurance with a limit of no
less than [*] in the aggregate.  All insurance required under this Agreement
shall be maintained during the Term, and CMC shall from time to time provide
copies of certificates of such insurance to Customer upon reasonable
request.  Notwithstanding the preceding sentence, CMC shall be obligated to
maintain product liability insurance obtained by it pursuant to this Section
12.7 during the Term and after expiration or termination of this Agreement for a
period [*] following the Commercial Product expiration date for the last lot of
Commercial Product delivered hereunder.

12.8

Each Party will provide the other Party with at least 30 days’ written notice
prior to non-renewal, termination or modification of their respective insurance
coverage as described above.

12.9

   CMC shall during the term of the Agreement maintain a comprehensive general
liability insurance against claims for bodily injury or property damage arising
from CMC's activities in performing the Services, with such insurance companies
and in such amounts as CMC customarily maintains for similar activities.

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

12.10

Customer shall during the term of this Agreement and for a minimum period of 10
(ten) years after the expiration or termination of this Agreement maintain a
comprehensive general liability insurance covering all liability and claims
arising or that may arise from the use, supply, licensing or distribution of the
Product including product liability with such insurance companies and in such
amounts as Customer customarily maintains for similar activities.

Limitation of Liability

12.11

The parties represent and acknowledge that they have negotiated the terms of
this Agreement and have reached agreement on the terms based on their own
assessment of their own risks, liabilities and rewards in connection with this
Agreement and the Product in addition to having had the benefit of professional
legal advice.  

12.12

NEITHER PARTY WILL BE LIABLE UNDER ANY LEGAL THEORY (WHETHER TORT, CONTRACT OR
OTHERWISE) FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, HOWEVER CAUSED, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES, EXCEPT AS A RESULT OF A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS IN SECTION 10, ITS INDEMNIFICATION OBLIGATIONS IN THIS SECTION 12,
OR AS SET FORTH IN SECTION 12.13.  

12.13

Nothing in this Agreement shall purport or attempt or serve to exclude or
restrict any liability for (i) death or personal injury; (ii) liability for any
fraud or fraudulent misrepresentation; (iii) damages available for breach of
confidentiality obligations set forth in Section 10; or (iv) the indemnification
obligations set forth in Sections 12.1 and 12.2. In addition, nothing in this
Agreement shall purport or attempt or serve to exclude or restrict any liability
for [*] or [*].

13.

PRODUCT RECALL

13.1

Subject to Section 13.3, the costs and obligations with respect to any Recall of
Product and handling enquiries and contacts from any regulatory authority
relating to any Recall of Product shall be the responsibility of Customer.
Customer shall notify all regulatory authorities having jurisdiction over
Product (whether or not the issue arose in the jurisdiction controlled by the
regulatory authority) of any Recall, and shall be responsible for coordinating
all necessary activities regarding the action taken.  CMC shall, at Customer’s
expense, provide all reasonable assistance to Customer in connection with any
Recall.  The Parties agree to keep each other advised of any Recall, the
progress of undertaking any Recall, and to exchange copies of such documentation
as may be reasonably required, to assure regulatory compliance with a Recall.

13.2

If either Party has reason to believe that any Product (whether the Product
itself or particular Batch(es)) should be Recalled, such Party shall promptly
inform the other in writing, to also include the reasons and explanations for
the Recall, prior to taking any such action.  In addition, Customer shall give
CMC prompt written notice of any Recalls that Customer believes were caused by
or may have been caused by CMC’s failure to comply with its obligations under
this Agreement.

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

13.3

If any Product is Recalled for safety reasons or due to a mandatory notification
from a regulatory authority dictating the Recall and, in either case, such
reasons are directly and solely as a result of CMC’s failure to manufacture
Product in accordance with the terms of this Agreement (“Manufacturing
Failure”), then CMC shall, subject to Section 12, reimburse Customer for all
reasonable expenses actually and properly incurred by Customer in undertaking
the Recall of those specific Products which are the subject of a Manufacturing
Failure.  Such payment shall be made within forty-five (45) days of Customer
providing CMC will a detailed breakdown of such costs and responses to all
requests for clarification by CMC with respect thereto.  If CMC disputes that
the Recall is:

13.3.1

due to safety reasons or mandatory notification from a regulatory authority
dictating the Recall then the Parties shall mutually select a regulatory expert
to evaluate whether the Recall was appropriate to address the safety reason or
comply with the regulatory authority’s notice (as applicable); and/or

13.3.2

due to CMC’s Manufacturing Failure, then the Parties shall mutually select an
independent laboratory to evaluate whether the Product is defective due to CMC’s
Manufacturing Failure; and,

the evaluation(s) by the regulatory expert and/or independent laboratory shall
be binding on the Parties (other than where such decision is a manifest error).
If such evaluation upholds any part of CMC’s dispute then CMC shall not be
responsible for any costs of the Recall.  Subject to Section 12, any payment by
CMC under this Section 13.3 shall be Customer’s sole remedy for the costs of the
Recall.  Nothing in this section shall serve to limit or exclude CMC’s liability
for personal injury or death caused by CMC’s negligence.

 

14.

TERM AND TERMINATION

14.1

This Agreement shall commence on and have effect as of  date of last
execution  and will, subject to earlier termination in accordance with this
Section 14 or otherwise, continue for a term of seven (7) years (the “Term”)
commencing on the Effective Date.

Events of Termination

14.2

    Either Party (“Non-Defaulting Party”) may terminate this Agreement before
expiry of the Term with immediate effect upon prior written notice to the other
Party (“Defaulting Party”) if:

14.2.1

the Defaulting Party fails to pay any undisputed sum payable under this
Agreement within [*] Calendar Days of notice demanding payment served after
expiry of the original payment term stipulated in Section 6;

14.2.2

the Defaulting Party commits a material breach of its obligations under this
Agreement and (i) if the breach is capable of remedy, fails to remedy it during
a period of [*] Calendar Days starting on the date of receipt of notice from the
Non-Defaulting Party generally identifying the breach and requiring it to be
remedied; (ii) if the breach is CMC's breach in the manufacture or performance
of a

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Batch, CMC fails to commence manufacture of a replacement Batch within the time
period set forth in Section 6.15;

14.2.3

the Defaulting Party is (i) generally unable to pay its debts as they become
due; or (ii) has an administrator appointed or administration order made against
it or an order for winding-up or dissolution made (otherwise than in the course
of a bona fide reorganisation previously approved in writing by the
Non-Defaulting Party) or liquidator appointed and such step is not withdrawn
within [*] Calendar days;

14.2.4

any material permit or regulatory license is permanently revoked preventing the
performance of the Services by the Defaulting Party.

14.3

    Customer may terminate this Agreement before expiry of the Term upon prior
written notice to CMC with immediate effect:

14.3.1

if the application to register Product or BDS in a major market, specifically
the EU, or USA, is rejected by the regulatory authority or if the Customer
otherwise discontinues the development of the Product in a major market;

14.3.2

for any other safety, efficacy or commercial reasons that lead to the
discontinuation, reduction in market demand or commercial infeasibility of the
Product;

14.3.3

If after Product launch, the projected market demand for the Product [*] is less
than [*];

14.3.4

If the gross margin of the Product is less than [*] even after the adoption of
the GEN 2 Process (as set forth in Section 5.8).  

14.4

In addition, Customer may also terminate this Agreement before expiry of the
Term upon prior written notice to CMC, with immediate effect if:

14.4.1

Customer terminates this Agreement pursuant to Section 4.5.4;

14.4.2

Customer terminates this Agreement pursuant to Section 4.6.5; or    

14.4.3

if the Actual Yield and/or Target Yield (as determined in accordance with
Appendix Three) is below the following minimum thresholds:

14.4.3.1

After the [*] Calendar Quarter after the Target Yield has been established for
the Expansion Facility in accordance with Appendix Three, for each interval of
[*] (each, a “Look Back Period”), if the average yield delivered in the
Expansion Batches CMC Released during the applicable Look Back Period (which is
calculated by dividing the [*] by [*]) is less than [*].  

14.4.3.2

If the Target Yield for Expansion Batches is below [*].

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Effect of Termination

14.5

    Upon termination of this Agreement:

14.5.1

If this Agreement is terminated by Customer pursuant to Section 14.3 but only
if, at the time of such termination, CMC is in material compliance with its
obligations under this Agreement, then as CMC’s sole and exclusive remedy
Customer shall pay to CMC an amount equal to (a) the applicable Termination
Settlement Amount (as set forth in Appendix 5) minus (b) Remaining Pre-payment
and minus (c) any other pre-payment (including the First Payment or Second
Payment for each outstanding and uncompleted Batch, as applicable).  

14.5.2

If this Agreement is terminated by Customer pursuant to Section 14.4, then CMC
shall (i) have the right to complete any Batch that is in progress, which shall
be purchased by Customer in accordance with the terms of this Agreement at the
applicable Batch Price, and any other Batches covered by pending Firm Orders
will be deemed terminated; (ii) transfer to Customer CMC's remaining Raw
Materials that were purchased for Batches within [*] of commencement of
manufacturing or thereafter, for which Customer will reimburse CMC at cost
(provided that, if requested by Customer, CMC shall first use reasonable efforts
to return such Raw Materials for a refund, and Customer will reimburse CMC for
any restocking fee or difference between the cost of the Raw Materials and the
total amount refunded, if any); and (iii) pay to Customer an amount equal to (a)
Remaining Pre-payment  plus (b) any pre-payment for Batches that CMC will not
complete pursuant to subsection (i) (including the First Payment or Second
Payment, as applicable). .  

14.5.3

payments due at the time of termination pursuant to this Section 14.5 shall be
made within [*] days of the effective date of termination;

14.6

    Upon termination of this Agreement for any reason, provided the Customer has
paid all undisputed sums outstanding and which are properly due under this
Agreement, CMC shall, within [*] Calendar Days of:

14.6.1

those payments having been made; or

14.6.2

the date of termination of this Agreement,

(whichever is the later) provide the Customer with all Deliverables then
manufactured or generated and all transferable work in progress and all Product
then manufactured. For the avoidance of doubt, CMC will not transfer any other
materials than the ones listed herein, including any Raw Materials. CMC shall
not be obliged to transfer any materials pursuant to this Section where the
Customer has not paid CMC all sums properly due within [*] Business Days of the
date of termination of this Agreement.

Survival

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

14.7

    Termination or expiry of this Agreement for whatever reason shall not affect
the accrued rights of either CMC or Customer arising under or out of this
Agreement and all provisions which are expressed to survive this Agreement and
the provisions of Sections 1.1, 1.2, 3, 6.12-6.16, 7.3, 7.11 - 7.14, 9, 10, 11,
12, 13.3, 14.5, 14.6, 14.7, 15, 16, 17, and 18 shall survive termination or
expiry and remain in full force and effect, and the provisions of Sections 8.1
through 8.5 shall survive for a period of [*] following termination or expiry.  

15.

TECHNOLOGY TRANSFER

15.1

    Upon (i) termination or during the notice period regarding termination of
this Agreement or the Services other than where termination is for material
breach by Customer or (ii) expiry of this Agreement, Customer may by written
notice to CMC seek assistance from CMC with respect to the transfer to another
manufacturer of the then-current Process solely for the purpose of manufacturing
Product ("Technology Transfer").  Following CMC’s receipt of such notice, the
Parties will establish, in good faith, a schedule and plan for effecting such
transfer and CMC will thereafter co-operate with Customer in implementing such
plan as agreed by the Parties.  As part of the Technology Transfer CMC will make
available for collection, subject to any Regulatory Obligations, all Customer
Materials, Cell Line and one copy of all documentation (to the extent not
previously delivered to Customer) generated pursuant to the Services up to the
date of termination or expiry including the Master Batch Records, development
reports and production process documentation.

15.2

    The obligations on CMC in respect of the Technology Transfer shall only be
exercisable by Customer within a period of [*] after the date of termination or
expiry (whichever is the earlier) and CMC shall not be obliged to commit any
greater human resources in the Technology Transfer than [*] FTE days. Customer
shall pay, CMC's costs providing the Technology Transfer at a daily FTE rate of
[*] U.S. dollars (to increase annually on the anniversary of the Effective Date
in accordance with the agreed rate of inflation) and all other costs shall be
charged [*] if not otherwise agreed.  The Customer will not, and CMC will not be
obliged to, transfer any CMC Know-How pursuant to this Technology Transfer until
the contract manufacturer to whom the process is transferred enters into a
limited royalty-free license and confidentiality agreement acceptable to and
with CMC in order to protect CMC's Know-How and Confidential Information.

16.

FORCE MAJEURE

16.1

    A Party shall not be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached the Agreement for failure or delay in
fulfilling or performing any term of the Agreement or the Services to the extent
(excluding obligations for payment or placing Purchase Orders in accordance with
this Agreement), and for so long as, such failure or delay is caused by or
results from a Force Majeure Event.

16.2

    A Party shall notify the other Party in writing of any force majeure event
which prevents the notifying Party from performing its obligations under this
Agreement.  If a force majeure situation continues for more than [*] months
after such notice is served, and is adversely affecting the performance of this
Agreement, each Party will have the right, on [*] Calendar days advance written
notice not to expire before the [*] month period to terminate this Agreement. In
the case of such termination the other Party will not have a right to any claim

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

for damages as a result of the termination of the Agreement or non-performance
of the Agreement, and CMC shall (i) have the right to complete any Batch that is
in progress, which shall be purchased by Customer in accordance with the terms
of this Agreement at the applicable Batch Price, and any other Batches covered
by pending Firm Orders will be deemed terminated; (ii) transfer to Customer
CMC's remaining Raw Materials that were purchased for Batches within nine [*] of
commencement of manufacturing or thereafter, for which Customer will reimburse
CMC at cost (provided that, if requested by Customer, CMC shall first use
reasonable efforts to return such Raw Materials for a refund, and Customer will
reimburse CMC for any restocking fee or difference between the cost of the Raw
Materials and the total amount refunded, if any); and (iii) pay to Customer an
amount equal to (a) Remaining Pre-payment  plus (b) any pre-payment for Batches
that CMC will not complete pursuant to subsection (i) (including the First
Payment or Second Payment, as applicable).  If this Agreement is terminated by
Customer for Force Majeure affecting CMC, then Customer shall account to CMC for
any sums due under this Agreement in respect of obligations performed up to and
including the day of the first day of the force majeure situation giving rise to
the termination when CMC has been unable to perform its affected obligations or
any part thereof from that date.

17.

APPLICABLE LAW, JURISDICTION AND DISPUTE RESOLUTION

Applicable Law

17.1

This construction, validity and performance of this Agreement (and any claim,
dispute or matter arising under or in connection with it or its enforceability)
and any non-contractual obligations arising out of or in connection with it
shall be governed by and construed in accordance with the laws of New York.

17.2

Before resorting to litigation, unless emergency relief is required by either
Party when either Party shall be free to resort to litigation, the parties shall
use their reasonable efforts to negotiate in good faith and settle amicably any
dispute that may arise out of or relate to this Agreement (or its construction,
validity or termination) (a "Dispute"). If a Dispute cannot be settled through
negotiations by appropriate representatives of each of the parties, either Party
may give to the other a notice in writing (a "Dispute Notice"). Within [*] days
of the Dispute Notice being given the parties shall each refer the Dispute to
their respective Representatives who shall meet in order to attempt to resolve
the dispute. If within [*] days of the Dispute Notice the Dispute is not settled
by the Representatives the Dispute shall be referred to the Parties' respective
Chief Executive Officers who shall meet in order to attempt to resolve the
dispute. If within [*] days of the Dispute Notice (i) the Dispute is not settled
by agreement in writing between the parties or (ii) the parties have failed to
discuss the Dispute or use good faith negotiations the provisions of Sections
17.3 and 17.4 below shall apply.  

17.3



17.4

Subject to Section 17.2, any Dispute shall be referred to and finally resolved
by arbitration under the Rules of Arbitration of the International Chamber of
Commerce as in force from time to time, which Rules are deemed to be
incorporated by reference into this section.  For the purpose of any such
arbitration:

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

17.4.1.1

The number of arbitrators shall be one who shall be appointed by the
International Court of Arbitration of the International Chamber of Commerce;

17.4.1.2

The language to be used in the arbitral proceedings shall be English.

17.4.1.3



17.5

The arbitration shall be conducted in complete confidence.  The parties
undertake not to disclose details of the Dispute or of the arbitration except to
their professional advisers, and shall procure that their professional advisers
do not disclose such details.  The parties shall keep confidential and not use
for any collateral or ulterior purpose all documents and materials relating to
the Dispute, produced for, or arising in relation to, the arbitration except:

17.5.1

so far as is necessary to implement and enforce any agreement in writing
settling a Dispute;

17.5.2

as required by court order; or

17.5.3

otherwise as required by law.

18.

MISCELLANEOUS

Fundamental Change

18.1

CMC shall not approve or effect a Fundamental Change where [*] unless [*].

18.2

The occurrence of a Fundamental Change shall not relieve CMC of its
responsibility for performance of its obligations under this Agreement. CMC must
promptly:

18.2.1

notify Customer as soon as CMC is aware that a Fundamental Change has occurred
or is reasonably likely to occur;

18.2.2

upon request, provide to Customer such further information and written
assurances, [*] that there will be no adverse consequences to the supply of
Product to Customer or the performance of CMC obligations under this Agreement
resulting from the occurrence of the Fundamental Change. Without prejudice to
the generality of these Sections 18.1 and 18.2.2, Customer may seek written
assurances from CMC [*].

18.3

[*] shall be entitled to terminate this Agreement as a result of a Fundamental
Change.

18.4

For the avoidance of doubt, a breach of Section 18.1 or 18.2, shall be deemed to
be a material breach of this Agreement.

Amendment

18.5

    Other than as provided for elsewhere in this Agreement in respect of the
Timeline, any modification, extension or variation of this Agreement (or any
document entered into pursuant to or in connection with this Agreement) shall
only be valid if it is in writing and

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

signed by or on behalf of each Party to this Agreement. No modification or
variation of this Agreement shall be valid if made by e-mail.

18.6

    Unless expressly so agreed, no modification or variation of this Agreement
shall constitute or be construed as a general waiver of any provisions of this
Agreement, nor shall it affect any rights, obligations or liabilities under this
Agreement which have already accrued up to the date of such modification or
waiver, and the rights and obligations of the Parties under this Agreement shall
remain in full force and effect, except and only to the extent that they are so
modified or varied.

Assignment

18.7

    Except as provided in Section 18.8, a Party shall not without the prior
written consent of the other Party (such consent not to be unreasonably
withheld) assign at law or in equity (including by way of a charge or
declaration of trust), sub-license or deal in any other manner with this
Agreement or any rights under this Agreement, or sub-contract any or all of its
obligations under this Agreement, or purport to do any of the same.  Any
purported assignment in breach of this section shall confer no rights on the
purported assignee.

18.8

    Customer shall be entitled upon giving written notice to CMC to assign its
rights under this Agreement to any member of Customer's Group, or in connection
with the sale or exclusive license of all or substantially all of Customer’s
stock or assets to which the Product relates.

18.8.1

no assignment shall relieve Customer of any of its obligations under this
Agreement; and

18.8.2

any assignment shall be made on terms that the assignee acknowledges that CMC
may continue to deal exclusively with Customer in respect of all matters
relating to this Agreement at all times unless and until the assignee notifies
CMC in writing that it is exercising its rights as assignee.

Entire Agreement

18.9

    This Agreement, and the documents referred to in it, constitutes the entire
Agreement and understanding of the Parties and supersedes any previous agreement
between the Parties relating to the subject matter of this Agreement.   If any
term of this Agreement conflicts with any term of the Commercial Quality
Agreement, the conflicting term of this Agreement shall prevail.

Waiver and amendment

18.10

In no event will any delay, failure or omission (in whole or in part) in
enforcing, exercising or pursuing any right, power, privilege, claim or remedy
conferred by or arising under this Agreement or by law, be deemed to be or
construed as a waiver of that or any other right, power, privilege, claim or
remedy in respect of the circumstances in question, or operate so as to bar the
enforcement of that, or any other right, power, privilege, claim or remedy, in
any other instance at any time or times subsequently.

Severability

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

18.11

If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect. The Parties agree, in the
circumstances referred to in this section to attempt to substitute for any
invalid or unenforceable provision a valid or enforceable provision which
achieves to the greatest extent possible the same effect as would have been
achieved by the invalid or unenforceable provision. The obligations of the
Parties under any invalid or unenforceable provision of this Agreement shall be
suspended while an attempt at such substitution is made.

Notices

18.12

Any notice or other communication given or made under this Agreement shall be in
writing and in English and signed by or on behalf of the Party giving it and
shall be served by hand, delivering it or sending it by facsimile (with copy by
hand, post or airmail), prepaid recorded or special delivery post or prepaid
international recorded airmail, to the address and for the attention of the
relevant Party set out in this Section 18.12 (or as otherwise notified by that
Party hereunder). Any such notice shall be deemed to have been received:

18.12.1

if hand delivered or sent by prepaid recorded or special delivery post or
prepaid international recorded airmail, at the time of delivery;

18.12.2

if sent by post (other than by prepaid recorded or special delivery post), 5
(five) Business Days from the date of posting;

18.12.3

if sent by airmail (other than by prepaid international recorded airmail), 5
(five) Business Days from the date of posting; or

18.12.4

if sent by facsimile, at the time of delivery.

Provided that if deemed receipt occurs before 9.00a.m. on a Business Day the
notice shall be deemed to have been received at 9.00a.m. on that day, and if
deemed receipt occurs after 5.00p.m. on a Business Day, or on any day which is
not a Business Day, the notice shall be deemed to have been received at 9.00a.m.
on the next Business Day.

 

The addresses of the Parties for the purposes of this Section 18.12 are:

 

CMC:

CMC Icos Biologics, Inc.

22021 20TH AVENUE SE

BOTHELL, WA, USA 98021

FAX: 425-486-0300

Attention: Vice President, Business Development

 

Customer:

Portola Pharmaceuticals, Inc.

270 East Grand Avenue, Suite 22

45

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

South San Francisco, CA 94080

Attention: Mardi Dier, Chief Financial Officer

Fax: (650) 246-7376

 

or such other address as may be notified in writing from time to time by the
relevant Party to the other Party. Any such change to the place of service shall
take effect 5 (five) Business Days after notice of the change is received or (if
later) on the date (if any) specified in the notice as the date on which the
change is to take place.

 

Counterparts

18.13

This Agreement may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument. This Agreement is
not effective until each Party has executed at least one counterpart.

No partnership or agency

18.14

Nothing in this Agreement is intended to or shall operate to create a
partnership or joint venture of any kind between the Parties or to authorise
either Party to act as agent for the other, and no Party shall have authority to
act in the name or on behalf of or otherwise to bind the other in any way
(including but not limited to the making of any representation or warranty, the
assumption of any obligation or liability and the exercise of any right or
power). Each Party is entering into this Agreement as principal not agent, and
may not enforce any of its rights under or in connection with this Agreement for
the benefit of any other person.  Without limiting the foregoing, CMC shall be
solely responsible for the operation of the CMC Facility, including all
liabilities arising therefrom, and nothing here shall be deemed to create any
property interest by Customer in the CMC Facility or make Customer the operator
of the CMC Facility.  

[Signature page follows]

 

 

 




46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



THIS AGREEMENT has been executed by or on behalf of the Parties on the date at
the top of this Agreement.

 

Signed on behalf of

CMC Biologics

by

 

Name :       /s/ Gustavo Mahler

 

Position :     President and COO

 

 

 

)

)

)

)

)

)

)

)

)

 

 

Signed on behalf of

Portola Pharmaceuticals, Inc.

by

 

Name :          /s/ WILLIAM LIS

 

Position :     CEO

 

 

)

)

)

)

)

)

)

)

 

 

 

47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

APPENDIX ONE

 

Product Specification

[*]




48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



APPENDIX TWO

Batch Price

For PF2 Facility:

$[*] per Batch [*].  

For Expansion Facility: [*] Batch Price (in U.S. $)

 

Batch price ($)

Batches [*]

$[*]

Batches [*]

$[*]

 

The Batch prices set forth above (a) are subject to the adjustments for
achievement of yield targets set forth in Appendix Three of this Agreement; and
(b) include the cost of all Raw Materials except for resins, which shall be
purchased separately by CMC to be reimbursed by Customer; and (c) are subject to
credits from Prepayment Fee and Reservation Fee as set forth below.

The Batch Price set forth above for any particular Batch shall be paid in [*]
installments as follows: [*] of Batch Price invoiced upon [*] (“First Payment”);
[*] of Batch Price invoiced at [*] (“Second Payment’); [*] of Batch Price
invoiced at [*]; and final [*] of Batch Price invoiced at [*].  Payments are due
30 days after receipt of invoice.

The Batch Price for each Batch [*] shall be reduced by a credit from the
Prepayment Fee in the amount of:

[*]

The Batch Price for each Batch [*] shall be reduced by a credit from the
Reservation Fee in the amount of:

[*]




49

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



APPENDIX THREE

Yield

PF2 Facility:

·

[*].  

 

Expansion Facility

·

[*]  




50

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



APPENDIX FOUR

Batch Commitment for CMC Release by Year

[*]




51

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



APPENDIX FIVE

Termination Payment

Termination Settlement Amount:

The Termination Settlement Amount is determined by the time of termination as
set forth in the table below ($ in millions).  For clarity, only one amount
shall apply depending on the time of termination.    

[*]

 

 

 

 




52

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



APPENDIX SIX

Testing Laboratories

 

 

Authorized Contract Laboratories

Test Performed

Vendor Test Method Number

Address

[*]

[*]

[*]

[*]

 

 

53

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.